Exhibit 10.9

 

PRINCIPLES OF COOPERATION

 

 

BETWEEN

 

SEAFARERS ENTERTAINMENT AND

 

ALLIED TRADES UNION

 

AND

 

ARGOSY GAMING COMPANY

 

 

 

CATFISH QUEEN PARTNERSHIP IN COMMENDUM

 

d/b/a ARGOSY CASINO OF BATON ROUGE

 

 

and the

 

CENTROPLEX CONVENTION CENTRE HOTEL, L.L.C.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS - GUIDING ARTICLES

 

PREAMBLE

 

i

INTRODUCTION

 

1

ARTICLE I — RECOGNITION

 

2

GA.1.1. Initial Recognition

 

2

ARTICLE II — UNION SECURITY

 

2

GA.2.1. Hiring Procedures for Personnel

 

2

GA.2.2. Union Membership

 

3

GA.2.3. Dues/Agency Fee Check Off

 

4

GA.2.3.(a) Check Off Authorization

 

6

GA.2.4. Company Rejection

 

7

GA.2.5. Orientation Period

 

7

GA.2.6. Indemnification

 

7

GA.2.7. Union Delegates

 

7

GA.2.8. Union Stewards

 

8

GA.2.9. Bulletin Board

 

9

GA.2.10. Union Access

 

9

GA.2.11. Union Identification Certificate/Union Pins

 

9

ARTICLE III — MANAGEMENT RIGHTS

 

10

GA.3.1. General Rights

 

10

GA.3.2. Residual Rights

 

11

ARTICLE IV — GRIEVANCE AND ARBITRATION PROCEDURE

 

11

GA.4.1. Definition

 

11

GA.4.2. Procedure

 

12

GA.4.3. Limitations on Authority of the Arbitrator

 

16

GA.4.4. Time Limit for Filing

 

16

GA.4.5. Time Off

 

17

ARTICLE V — NO STRIKE — NO LOCKOUT

 

17

GA.5.1. No Strike

 

17

GA.5.2. No Lockout

 

18

GA.5.3. Judicial Restraint

 

18

ARTICLE VI — SAFETY AND CONTRACT ADMINISTRATION

 

18

GA.6.1. Employee and Guest Safety

 

18

GA.6.2.(a) Clarification Committees

 

18

GA.6.2.(b) National Clarification Committee

 

19

GA.6.3. Safe Working Conditions

 

19

GA.6.4. Training Advisory Board

 

20

ARTICLE VII — SENIORITY, LAYOFF AND RECALL

 

20

GA.7.1. Definition of Seniority

 

20

GA.7.1.(A). Seniority Accrual

 

20

GA.7.2. Part-time Employees

 

21

GA.7.3. Seniority List

 

22

GA.7.4. Seniority of Union Delegates

 

22

GA.7.5. Job Posting and Application Procedures

 

22

GA.7.6. Temporary Vacancies

 

23

 

--------------------------------------------------------------------------------


 

GA.7.7. Scheduling

 

23

GA.7.7.(a) Schedule Bidding

 

24

GA.7.8. Termination of Seniority

 

25

GA.7.9. Layoff and Recall

 

27

GA.7.10. Subcontracting

 

27

ARTICLE VIII — HOURS OF WORK AND OVERTIME

 

28

GA.8.1. Intent

 

28

GA.8.2. Payroll Week

 

28

GA.8.3. Payroll Day

 

28

GA.8.4. Normal Work Days and Hours

 

28

GA.8.5. Exchange of Work Shifts

 

29

GA.8.6. Temporary Work in a Higher Classification

 

29

GA.8.7. Overtime Work

 

29

GA.8.8. Overtime Pay

 

30

GA.8.9. Reporting Pay

 

30

GA.8.10. Non-Duplication

 

30

ARTICLE IX — WAGES

 

30

GA.9.1. Wage Rates

 

30

GA.9.1.(A). New Classification and Increase Provision

 

31

GA.9.2. Reopener on Language

 

32

GA.9.3. Company Pay for Skills Reward Program

 

32

ARTICLE X — ADDITIONAL EMPLOYEE BENEFITS

 

33

GA.10.1. Trust Fund Benefits

 

33

GA.10.2. 401(k) Plan

 

33

GA.10.3 Employee Meals

 

34

ARTICLE XI — COMPANY RULES, REGULATIONS AND DISCIPLINE

 

34

GA.11.1. Rules and Regulations

 

34

GA.11.2. Discipline

 

34

GA.11.3. Personnel Files

 

34

GA.11.4. Inability to Maintain License, Chronic Illness or Absenteeism

 

35

GA.11.5. Family Medical Leave Act

 

35

GA.11.6. Americans with Disabilities Act

 

35

GA.11.7. Equal Opportunity

 

36

GA.11.8. Company Variance Policy

 

36

GA.11.9. Use of Company Facilities

 

36

GA.11.10. Attendance/Tardiness/No Show-No Call

 

36

ARTICLE XII — JOB DESCRIPTION AND EMPLOYEE EVALUATION

 

37

GA.12.1. Job Description

 

37

GA.12.2. Evaluation

 

37

ARTICLE XIII — ADDITIONAL LEAVES OF ABSENCE

 

38

GA.13.1. Discretionary Leaves

 

38

GA.13.2. Application for Leave

 

38

GA.13.3. Jury Leave

 

38

GA.13.4. Leave for Illness, Injury or Disability

 

39

GA.13.5. Benefits While on Leave

 

40

GA.13.6. Union Leave of Absence

 

41

 

--------------------------------------------------------------------------------


 

GA.13.7. Non-Employment Elsewhere

 

41

ARTICLE XIV — EMPLOYEE ALCOHOL AND DRUG TESTING

 

42

GA.14.1. Statement of Policy

 

42

GA.14.2. Prohibition

 

42

GA.14.3. Drug and Alcohol Testing Permitted

 

42

ARTICLE XV — INSURANCE

 

43

GA.15.1. Coverage

 

43

GA.15.1.(a) Cost

 

45

GA.15.2. Cost Containment

 

45

GA.15.3. Terms of Policies to Govern

 

45

GA.15.4. Life Insurance

 

45

ARTICLE XVI — TIME AWAY FROM WORK

 

46

ARTICLE XVII — BEREAVEMENT

 

46

ARTICLE XVIII — SAVINGS CLAUSE

 

46

ARTICLE XIX — ENTIRE AGREEMENT

 

46

ARTICLE XXII — DURATION

 

46

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS — FACILITY SPECIFIC ADDENDUM

 

INTRODUCTION

 

1

FS.1.1. Initial Recognition

 

1

FS.6.3. Safe Working Conditions

 

2

FS.8.4. Normal Work Days and Hours

 

2

FS.8.5. Exchange of Work Shifts

 

3

FS.8.6. Temporary Work in a Higher Classification

 

4

FS.8.8. Overtime Pay

 

4

FS.8.9. Reporting Pay

 

4

FS.9.1. Wage Rates

 

5

FS.9.2. Wage Reopener for 2008, 2009 and 2010

 

6

FS.10.3 Employee Meals

 

6

FS.11.9. Use of Company Facilities

 

7

FS.15.1.(a) Cost

 

7

ARTICLE XVI — TIME AWAY FROM WORK

 

7

FS.16.1. Holidays

 

7

FS.16.2. Work During a Holiday

 

8

FS.16.3. Scheduling of Holidays Off

 

8

FS.16.4. Vacation Allowance

 

8

FS.16.5. Vacation Taken

 

8

FS.16.6. Vacation Scheduling

 

9

FS.16.7. Holidays During Vacation

 

9

FS.16.8. Carry Over of Vacation Time

 

9

FS.16.9. Sick Leave Purpose

 

9

FS.16.10. Sick Leave Earned

 

10

FS.16.11. Personal Leave

 

10

ARTICLE XVII — BEREAVEMENT

 

11

 

 

 

APPENDIX A

 

A-1

 

--------------------------------------------------------------------------------


 

SEAFARERS ENTERTAINMENT AND ALLIED TRADES UNION

 

AND

 

ARGOSY GAMING COMPANY

 

PREAMBLE

 

The relationship between SEATU, the Argosy employees, which it represents, and
the leadership of Argosy Gaming Company is unique and strong due to the mutually
supportive role each has played and continues in the success of the other. This
is a partnership that is based on independent realities and perspectives that
function by certain principles. The “Principles of Cooperation” that follow
attempts to capture the essence of this working relationship.

 

Our customers who we entertain, our shareholders who expect a fair return on
their investment, our employees who provide exceptional service, and the
communities who license and support us expect and deserve the highest possible
“value” we can deliver to them. The partnership between SEATU and Argosy Gaming
Company share a commitment to the highest possible “value” to all who invest
time, financial resources, talent or opportunity.

 

SEATU and Argosy Gaming Company are committed to building upon their mutual
success to reach a new level of “value” based on skill, unparalleled service,
flexibility, creativity, openness and fairness. While challenges may arise, our
expectation and commitment is to continue to build upon the working relationship
that has already been established through “The Principles of Cooperation”.

 

i

--------------------------------------------------------------------------------


 

GUIDING ARTICLES

 

INTRODUCTION

 

THESE GUIDING ARTICLES entered into by and between the SEAFARERS ENTERTAINMENT
AND ALLIED TRADES UNION (hereinafter referred to as the “Union”), which is
affiliated with the SEAFARERS INTERNATIONAL UNION OF NORTH AMERICA, ATLANTIC,
GULF, LAKES AND INLAND WATERS DISTRICT/NMU, AFL-CIO, and the ARGOSY GAMING
COMPANY and any person, firm, partnership, corporation, joint venture or any
other legal entity substantially under the control of Argosy, or one or more
Division(s) of Argosy covered by these Guiding Articles or a subsidiary of
Argosy (hereinafter referred to as “Argosy”). The Addendum attached hereto and
made a part hereof by this reference, applies to the CATFISH QUEEN PARTNERSHIP
IN COMMENDUM d/b/a ARGOSY CASINO OF BATON ROUGE and the CENTROPLEX CONVENTION
CENTRE HOTEL, L.L.C. (both hereinafter referred to as the “Facility”).
Hereinafter, Argosy and Facility are collectively referred to as the “Company”.
Hereinafter, these Guiding Articles and Facility Specific Addendum are
collectively referred to as the “Agreement”. This Agreement shall be legally
binding on the parties and are in recognition of the Union’s status as the
representative of certain Company employees and has as its basic purpose the
promotion of harmonious relations between the Company and the Union; the
establishment of an equitable and peaceful procedure for the resolution of
differences; and the establishment of an entire agreement covering rates of pay,
hours of work and conditions of employment applicable to bargaining unit
employees.

 

1

--------------------------------------------------------------------------------


 

This Agreement is also intended to be legally binding as to all future
establishments, locations, or property and all adjacent or related property
whether in existence, additional or acquired and whether owned or operated (in
the capacity of an employer as defined by applicable law) by the Company, as
well as any addition, expansion or replacement to an existing establishment,
location or property, as to all employees not yet represented by the Union or
any other Labor Organization under a Collective Bargaining Agreement with the
Company, but excluding all office, clerical and professional, table games,
surveillance, administrative, purchasing and audio visual employees, licensed
marine officers, guards, managerial, casual, temporary and confidential,
supervisors, all as defined under the National Labor Relations Act and all like
or similar positions.

 

This Agreement shall also be binding on any Company successors or assigns
engaged in the business of riverboat gaming or land-based gaming as described
above if so elected by the Company in the exercise of its sole discretion.

 

Therefore, in consideration of the mutual promises and agreements contained in
this Agreement, the Union and the Company do mutually promise and agree as
follows:

 

ARTICLE I — RECOGNITION

 

Section GA.1.1. Initial Recognition

 

This section will be further amplified in the Facility Specific Addendum
attached hereto and made part of this Agreement.

 

ARTICLE II - UNION SECURITY

 

Section GA.2.1. Hiring Procedure for Personnel

 

The Company shall exercise its management right to hire those individuals who,
in the sole opinion of the Company, are the most capable and qualified to fill
existing

 

2

--------------------------------------------------------------------------------


 

vacancies. The Union may refer capable, competent and physically fit persons
when and where there exist vacancies necessitating the employment of employees
covered under this Agreement. Referrals by the Union shall be on a
non-discriminatory basis and shall not be based on nor in any way affected by
Union membership, policy or requirements. The Union agrees that it will not
discriminate against non-union workers in referring applicants to the Company
and the Company agrees that it will not discriminate for or against Union
members in selecting applicants for hire. Applicants sent from the Union will be
treated like other applicants and their employment is at the sole discretion of
the Company, based upon skill, ability and experience as determined appropriate
by the Company.

 

Section GA.2.2. Union Membership

 

A. Subject to the provisions of the Labor Management Relations Act of 1947, as
amended, all present employees who are members of the Union on the effective
date of this Agreement, or who become members during the term of this Agreement,
shall remain members of the Union in good standing as a condition of employment
or pay the required agency fee. Furthermore, all new employees shall be
obligated to become and remain members of the Union as a condition of employment
or pay the required agency fee.

 

Employees who are not members of the Union shall within thirty (30) days of the
effective date of this Agreement either become members in good standing or shall
pay to the Union, as an agency fee, an appropriate amount determined by the
Union on an annual basis.

 

The failure of any person to become and remain a member of the Union at the
required time or to pay the agency fee shall obligate the Company, upon written
notice

 

3

--------------------------------------------------------------------------------


 

from the Union, to such effect and to further effect that Union membership was
available to such person on the same terms and conditions generally available to
other members, to forthwith discharge such person. Further, the failure of any
person to maintain his Union membership in good standing as required herein
(except as otherwise required or permitted by law), or to continue to pay the
agency fee shall, upon written notice to the Company by the Union, obligate the
Company to discharge such person.

 

B. Notwithstanding anything to the contrary herein, paragraph “A” above shall
not be applicable if all or any part thereof shall be in conflict with
applicable law; provided, however, that if all or any part of paragraph “A”
becomes permissible by virtue of a change in applicable law, whether by
legislation or judicial action, the provisions of paragraph “A” held valid shall
immediately apply.

 

The provisions of this Article shall be continuously in force, to the extent
permitted by law, from the date of this Agreement through any period of
negotiations for a successor Agreement and until the expiration of this
Agreement.

 

Section GA.2.3. Dues / Agency Fee Check Off

 

The Union, an unincorporated association consisting of employees of the Company
and of other employers, to facilitate and implement the desire of such employees
to maintain their Union and to assist such employees to comply with their
monetary obligations to their Union, agree to the establishment and maintenance
of a voluntary check-off procedure for the employees covered by this Agreement.
The Union and the Company further acknowledge that such check-off is in
accordance with the authority and direction of exclusive federal law and
decisions of the NLRB regulating labor management relations such as the
relationship which is the subject of this Agreement between these

 

4

--------------------------------------------------------------------------------


 

parties. In accordance with the provisions of Section 302 (c) (4) of the Federal
Labor Management Relations Act, as amended, the Company agrees that, upon
receipt of a voluntary written authorization executed by employees covered by
this Agreement, it will deduct the employees’ regular initiation fees, regular
dues or agency fees from such employees’ compensation, including payment for or
made during time-off periods, if any, in the amounts set forth in the written
authorization and timely remit such amounts to the Union. Such deductions shall
be made and shall come from the wages paid during each pay period of each
calendar month; however, if the wages paid during such pay periods are
insufficient to fully cover the current monthly dues, regular initiation fees,
regular dues or agency fees, deductions shall then be made from one or more
consecutive pay periods to pay and satisfy same. The Company agrees to hold all
such sums deducted in trust for the Union.

 

The Company further agrees to forward the amount of dues, initiation fees or
agency fees deducted, to the Union not later than the twentieth (20th) day of
the month following the month in which the deductions were made. A list of those
from whom deductions were made, their social security numbers, most recent dates
of hire, hourly rates of pay and the amount of such deductions will be furnished
to the Union along with the remittance to: 5201 Auth Way, Camp Springs,
Maryland, 20746, Attn: Secretary/Treasurer.

 

5

--------------------------------------------------------------------------------


 

Section GA.2.3. (a) Check Off Authorization

 

Check Off Authorization

Seafarers Entertainment and Allied Trades Union

Affiliated with the Seafarers International Union of North America,

Atlantic, Gulf, Lakes and Inland Waters District/NMU,

AFL-CIO

 

I hereby assign to the Seafarers Entertainment and Allied Trades Union, and
direct my Company to deduct from my wages earned or to be earned by me during
this and each month thereafter, regular monthly membership dues in such amount
as the Secretary-Treasurer of the above Union shall from time to time certify as
the regular monthly membership dues. In the alternative, I hereby assign to the
Union, and direct my Company to deduct from my wages as stated above, agency
fees. I understand that any such agency fees shall be used solely for collective
bargaining, contract administration and enforcement, and other related
representational obligations. Such dues or agency fees are to be deducted from
each pay period of each month.

 

This assignment and authorization shall be irrevocable for a period of one
(1) year from the date hereof, or until the termination date of the current
Collective Bargaining Agreement between the Union and the Company, whichever is
the shorter period, and shall be automatically irrevocably renewed for like
periods unless, within thirty (30) days before the end of any renewal period, I
submit a written revocation signed by myself and sent by registered mail, return
receipt requested, to the Company and the Union.

 

I further authorize you to deduct from my first pay period an amount equal to
one-eighth (1/8) of the Union’s initiation fees, and a like one eighth (1/8)
amount from my next seven (7) pay periods, which amounts shall be certified by
the Union’s Secretary Treasurer as the initiation fees. In the alternative, I
authorize you to deduct the appropriate fee as agency fees.

 

All monies deducted from my earnings as provided above shall be held by my
Company, in trust, and be remitted monthly to the Union on or before the
20th day of each and every month.

 

This authorization shall be effective on the date of its signing by me.

 

NAME:

 

 

DATE OF HIRE:

 

 

ADDRESS:

 

 

COMPANY:

 

 

City

 

State

 

 

Zip

 

 

SOC. SEC. #:

 

 

PHONE:

 

 

SIGNATURE:

 

 

DATE:

 

 

 

6

--------------------------------------------------------------------------------


 

Section GA.2.4. Company Rejection

 

The Union agrees that the Company has the right to reject any applicant outside
of the Bargaining Unit for employment who the Company considers unsatisfactory
or unsuitable for the position, or less qualified than another applicant,
without recourse under this Agreement.

 

Section GA.2.5. Orientation Period

 

The first ninety (90) days of employment shall constitute a trial, or
orientation period, during which period the Company shall have the right to
discharge such new employees for any reason whatsoever and there shall be no
recourse under this Agreement for any such discharge. Thereafter, employees may
only be terminated for just cause.

 

Section GA.2.6. Indemnification

 

The Union shall defend, indemnify and save the Company harmless against any and
all claims, demands, suits or other forms of liability that shall arise out of
or by reason of action taken or not taken by the Company for the purpose of
complying with any of the provisions of this Article.

 

Section GA.2.7. Union Delegates

 

A maximum of one (1) Delegate per shift in each department shall be selected by
the Union in that department to act as Departmental Delegates. The Company shall
be notified of such Delegates in writing and until notification is received, the
Company is not obligated to recognize them as such. Such Delegates shall keep
track of all conditions, problems and grievances in their respective
departments, and present to their supervisors on behalf of the employees in the
departments all facts, opinions and circumstances concerning any matter, which
may require adjustment, improvement or review. Their

 

7

--------------------------------------------------------------------------------


 

duties shall be to make sure that all problems of the employees are brought to
light and solve them as quickly as possible. However, it is understood that the
actions of the Union Delegates shall in no way unduly interfere with the
operation of the Company’s business nor shall it in any way unduly interfere
with the employment duties of the Union Delegates. Union Delegates’ activity
shall primarily occur before work, after work or during lunch or authorized
break periods, and shall not disturb guests or other employees who are working.

 

The Union and the Company pledge their mutual cooperation to the goal of
providing continuing and requisite training of Delegates, Stewards, Managers and
Supervisors. This training shall pertain to joint Union-Management cooperation
efforts and the roles of the parties in Contract administration and the
grievance-arbitration process.

 

Union Delegates shall be paid their normal hourly rate of pay for all time spent
performing duties specified in this Section GA.2.7, which occurs during their
respective scheduled working time, and no other.

 

Section GA.2.8. Union Stewards

 

The Union may also select Stewards, as it deems appropriate. In terms of this
Agreement, the Stewards shall have only those responsibilities as set forth
herein; the Stewards shall assist the Union in investigations and may have such
other responsibilities as assigned by their Departmental Delegates and the
Business Representative, not inconsistent with the terms of this Agreement.
However, it is understood that the actions of the Stewards shall in no way
interfere with the operation of the Company’s business nor shall it in any way
interfere with the employment duties of the Union Stewards. Union

 

8

--------------------------------------------------------------------------------


 

Stewards’ activity shall occur only before work, after work or during lunch or
authorized break periods, and shall not disturb guests or other employees who
are working.

 

Section GA.2.9. Bulletin Board

 

The Company shall provide locked bulletin board and space as mutually agreed
upon. All Union postings shall be limited to the bulletin board, and the Union
shall not post materials of a political or inflammatory nature.

 

Section GA.2.10. Union Access

 

Up to two (2) Union representatives who are not employed by the Company, or his
or her successor(s) as designated by the Union, shall have access to the Company
in order to help resolve a dispute or problem. In order to receive access, the
representative(s) must provide advance notice to the Company and make
arrangements not to disrupt guests or the work of employees on duty. After
receiving such advance notice, the Company shall not unreasonably withhold
access for such visit. The representative(s) may visit with employees during
their non-working periods if such visit does not disturb guests or other
employees who may be working or at other times with permission of the Company if
the work of employees will not adversely be affected.

 

Section GA.2.11. Union Identification Certificate/Union Pins

 

The Union agrees to furnish without cost, a Union Identification Certification
for each Facility; provided, however, that such Certificate is to remain the
property of the Union. The Union reserves the right to refuse or withdraw the
Union Identification Certificate where the Union believes in good faith, that
there is a significant pattern of conduct at a Facility in violation of this
Agreement and only then upon fourteen (14) days prior notice in writing, to the
Facility’s General Manager, Director of Human Resources,

 

9

--------------------------------------------------------------------------------


 

the Company’s Senior Vice President of Human Resources and Corporate Director of
Human Resources. Where a Union Identification Certificate is furnished to the
Company, it shall be prominently displayed in an area accessible to the public.

 

Employees at all times while on the job, may wear one Union pin in a conspicuous
place as mutually agreed upon.

 

ARTICLE III - MANAGEMENT RIGHTS

 

Section GA.3.1. General Rights

 

The management of the Company shall have the exclusive right to manage and
operate the Company, including all of its operations, activities and the
direction of its working force of employees, with the right to hire; or to
suspend, discipline or discharge for unsatisfactory performance; to promote,
demote, assign, transfer, layoff, recall or relieve employees from duty and to
maintain discipline and efficiency among employees; to decide the number of
employees to be utilized; to establish workplace policies and procedures; to
determine the type and scope of services to be furnished to the public and the
nature of the facilities to be operated; to subcontract work; to establish
schedules of operation; to determine work schedules of employees and to change
such schedules as determined appropriate; to require overtime; and to determine
the methods, procedures and means of providing services to the public. The
Company shall also have the right to introduce new or improved working methods
or facilities. Nothing in the above provisions is intended to limit any rights
of the Company not specifically and expressly covered, provided that in the
exercise of any of the above rights, the Company shall not violate any express
provision of this Agreement.

 

10

--------------------------------------------------------------------------------


 

Section GA.3.2. Residual Rights

 

To the extent that any function of managerial authority is expressly limited by
this Agreement, a dispute concerning the Company’s exercise of that function
shall be subject to the grievance and arbitration procedure of this Agreement
unless otherwise provided for, but any managerial function not expressly limited
by the terms of this Agreement is reserved to and vested exclusively in the
Company and shall not be subject to the grievance and arbitration procedure of
this Agreement.

 

ARTICLE IV - GRIEVANCE AND ARBITRATION PROCEDURE

 

Section GA.4.1. Definition

 

A “grievance” is defined as a dispute or difference of opinion raised by the
Union against the Company involving an alleged violation or misapplication of an
express provision of this Agreement. Only the Union or an authorized Union
representative may file or advance a grievance under this Agreement.

 

All employees should initially make suggestions to, consult with and/or raise
any questions or complaints they may have concerning their work, this Agreement
or other matters directly with their immediate supervisor. Should the supervisor
not be able to satisfactorily take care of the matter, employees are reminded
that the Human Resources Office is also available to assist them and answer
questions they may have concerning their work and this Agreement. Should a
disagreement or dispute arise between an employee and his/her immediate
supervisor or the Company involving an alleged violation or misapplication of an
express provision of this Agreement, which is not resolved to the employee’s
satisfaction with his/her immediate supervisor, such dispute or disagreement

 

11

--------------------------------------------------------------------------------


 

may form the basis for a grievance which shall be handled and adjusted
exclusively under the Grievance Procedure set forth below.

 

Section GA.4.2. Procedure

 

A grievance filed against the Company shall be processed in the following
manner:

 

STEP 1:

Any Union representative (defined for purposes of the Article as a Business
Representative or Delegate) who has a grievance shall submit the grievance in
writing to the Facility’s Human Resources Director or his/her designee,
specifically indicating that the matter is “a grievance” under this Agreement.
The grievance shall contain a complete statement of the facts and the
article(s) of this Agreement claimed to have been violated. All grievances must
be presented no later than five (5) business days from the date of the
occurrence of the event giving rise to the grievance or within five (5) business
days after the Union or affected employee, through the use of reasonable
diligence, could have obtained knowledge of the occurrence of the event giving
rise to the grievance. The Union Representative bringing the grievance (herein
“the Grievant”) shall, upon request of the Company, meet with the Facility’s
Human Resources Director or his/her designee, to attempt to resolve the
grievance. If the matter is not resolved, the Facility’s Human Resources
Director or his / her designee, shall render a written response to the grievance
within five (5) business days after the grievance is presented.

 

 

STEP 2:

If the grievance is not settled in Step 1 and the Union wishes to appeal the
grievance to Step 2 of the grievance procedure, it shall be submitted in writing
to the Facility’s General Manager or his/her designee. Such an appeal must be

 

12

--------------------------------------------------------------------------------


 

 

submitted in writing to the Facility’s General Manager or designee within five
(5) business days after receipt of the Company’ s answer in Step 1, or within
five (5) business days of the time when such answer would have been due. The
grievance shall state the provision or provisions of this Agreement which are
alleged to have been violated, the relief requested, and the basis upon which
the grievant believes the grievance was improperly denied at the previous step
in the grievance procedure. The Facility’s General Manager or designee shall
investigate the grievance and, in the course of such investigation, may offer to
discuss the grievance within five (5) business days with the Union
representative at a time mutually agreeable to the parties. If no settlement of
the grievance is reached, the Facility’s General Manager or designee shall
provide a written answer to the Union within ten (10) business days following
receipt of the Step 2 grievance.

 

 

STEP 3:

If the grievance is not settled at Step 2, the Union may refer the grievance to
a joint Union/Corporate Adjustment Committee (sent to the attention of the
Corporate Director H.R.) within ten (10) business days following the receipt of
the Company’s answer in Step 2. The Union/Corporate Adjustment Committee shall
consist of two (2) members designated by the Union and two (2) members
designated by the Company, or fewer members if mutually agreed, so long as the
number of Union and Company representatives is the same. The Corporate members
may include officials from Argosy Casino’s Corporate offices and/or labor
counsel. All work of the Grievance Adjustment Committee shall take place during
normal working hours. The

 

13

--------------------------------------------------------------------------------


 

 

Committee shall hear and consider each side’s position on grievances brought
before it and may request further information or input from possible witnesses.
The Committee or any member thereof, has the right to request the presence of
witnesses. The Committee may consider more than one grievance at a time if
agreed by a majority of Union and Company Committee representatives. The
Committee shall meet and take action on a grievance within thirty (30) business
days of the grievance being filed with the Committee, or it may be referred to
the next step in the grievance procedure by the Union. The case shall be
presented on behalf of the Company by the Human Resources Department and for the
Union, by a Business Representative. Thereafter, the Committee shall render its
decision by majority vote. The Committee, upon majority vote, may sustain the
grievance in whole or in part, with the remedy as directed by the Committee,
deny the grievance in whole or in part, or remand the grievance to Step 2 with
comments. If the Committee deadlocks and is thus unable to resolve the grievance
to the satisfaction of both the Company and the Union, the Union may refer the
grievance to arbitration as described in Step 4 below.

 

 

STEP 4:

If the grievance is not settled at Step 3 and the Union desires to appeal, the
Union may refer the grievance to arbitration (sent to the attention of the
Corporate Director H.R. and the Facility General Manager), as described below,
within ten (10) business days of the date the Union is informed by the Joint
Union/Corporate Adjustment Committee that the Committee was unable to resolve
the grievance at Step 3:

 

14

--------------------------------------------------------------------------------


 

 

(a)

The parties shall attempt to agree upon an arbitrator within five (5) business
days after receipt of the notice of referral. In the event the parties are
unable to agree upon the arbitrator within said five (5) business day period,
the parties shall jointly request the Federal Mediation and Conciliation Service
to submit a panel of five (5) arbitrators. Each party retains the right to
reject one (1) panel in its entirety and request that a new panel be submitted.
Both the Union and the Company shall have the right to alternately strike names
from the panel, with the party requesting arbitration striking the first name.
The person remaining shall be the arbitrator.

 

 

 

 

(b)

The arbitrator shall be notified of his/her selection and shall be requested to
set a time and place for the hearing, subject to the availability of Union and
Company representatives.

 

 

 

 

(c)

The Company and the Union shall have the right to request the arbitrator to
require the presence of witnesses or documents. The Company and the Union retain
the right to employ legal counsel.

 

 

 

 

(d)

The arbitrator shall submit his/her decision in writing within thirty (30)
calendar days following the close of the hearing or the submission or briefs by
the parties, whichever is later. This decision shall be final and binding on the
Company, the Grievant, the affected employee, the employees covered by this
Agreement, and the Union.

 

 

 

 

(e)

More than one grievance may be submitted to the same arbitrator if both parties
mutually agree in writing.

 

15

--------------------------------------------------------------------------------


 

 

(f)

The fees and expenses of the arbitrator and the cost of a written transcript, if
any, shall be divided equally between the Company and the Union; provided,
however, that each party shall be responsible for compensating its own
representatives and witnesses.

 

Section GA.4.3. Limitations on Authority of the Arbitrator

 

The arbitrator shall have no right to amend, modify, nullify, ignore, add to or
subtract from the provisions of this Agreement. The arbitrator shall consider
and rule only concerning the questions of fact as to whether there has been a
violation, misinterpretation or misapplication of the specific provision(s) of
this Agreement. The arbitrator shall be empowered to advise concerning only the
issues raised by the grievance as submitted in writing at Step 2. The arbitrator
shall have no authority to render advice on any issue not so submitted or
raised. The arbitrator shall be without power to render advice, which is in any
way contrary to or inconsistent with applicable laws or rules and regulations of
administrative bodies having jurisdiction over the Company’s business. Any
decision or award of the arbitrator rendered within the limitations of this
Section shall be binding upon the Company, the grievant, the employees covered
by this Agreement, and the Union.

 

No witness may be called at the arbitration hearing by a party if the other
party had not been informed at a prior step in the Grievance Procedure of the
witness or received information, which would allow that party to discern the
existence of such possible witness.

 

Section GA.4.4. Time Limit for Filing

 

No grievance shall be entertained or processed unless it is submitted at Step 1
within five (5) business days after the occurrence of the event giving rise to
the grievance or within

 

16

--------------------------------------------------------------------------------


 

five (5) business days after the affected employee or the Union, through the use
of reasonable diligence, could have obtained knowledge of the occurrence of the
event giving rise to the grievance. A “business day” is defined as a calendar
day exclusive of Saturdays, Sundays or holidays recognized by the State. If a
grievance is not presented by the Union within the time limits set forth above,
it shall be considered “waived” and may not be further pursued by the affected
employee or the Union. If a grievance is not appealed to the next step within
the specified time limit or any agreed extension thereof, it shall be considered
settled on the basis of the Company’ s last answer. If the Company does not
answer a grievance or an appeal thereof within the specified time limits, the
Union may elect to treat the grievance as denied at that step and immediately
appeal the grievance to the next step.

 

If mutually agreed upon, the parties may waive one or more of the steps and/or
specified time limits in the grievance procedure, provided they do so in
writing.

 

Section GA.4.5. Time Off

 

One Delegate shall be given paid time off to participate in the Step 1, 2, 3
and/or Step 4 meeting(s) if the meeting(s) is conducted on working time. No
other time spent on grievance matters shall be considered time worked for
compensation purposes.

 

ARTICLE V - NO STRIKE -NO LOCKOUT

 

Section GA.5.1. No Strike

 

Neither the Union nor any of its officers or agents, or employees covered by
this Agreement will instigate, promote, sponsor, engage in or condone any
strike, sympathy strike, picketing, slowdown, concerted stoppage of work, or
concerted refusal to perform assigned work duties or refusal to cross a picket
line, regardless of the reason for so doing.

 

17

--------------------------------------------------------------------------------


 

Any and all employees who violate any of the provisions of this Article may be
discharged or otherwise disciplined by the Company, subject to review under the
grievance procedure. Mitigation of discipline shall be considered where an
employee has an objective, reasonably based fear of bodily harm.

 

Section GA.5.2. No Lockout

 

The Company will not lock out any employees during the term of this Agreement.

 

Section GA.5.3. Judicial Restraint

 

Nothing contained herein shall preclude the Company or the Union from obtaining
judicial restraint and damages in the event the other party violates this
Article.

 

ARTICLE VI - SAFETY AND CONTRACT ADMINISTRATION

 

Section GA.6.1. Employee and Guest Safety

 

The Company and the Union agree to cooperate in promoting the safety of
employees and guests. Employees shall adhere to all safety rules and regulations
promulgated by the Company.

 

Section GA.6.2.(a) Clarification Committee

 

The parties agree to the immediate formation of a Facility level committee,
which shall be known as the “clarification committee”. The committee shall meet
at least bi-monthly unless such meeting is canceled by mutual consent, at times
and places mutually agreed between the Facility and the Union with the party
requesting the meeting providing a written agenda in advance of the matters
proposed to be discussed. It will be the function and purpose of the committee
to study and make recommendations on any problem involving safety or contract
administration issues. It is understood and agreed that the committee shall not
have the right to alter, vary or modify provisions of this Agreement. It

 

18

--------------------------------------------------------------------------------


 

is further understood that the establishment and function of the committee
provided herein shall in no way alter, vary or modify the right of the Union or
the Company to pursue any matter through the grievance and arbitration
provisions of this Agreement.

 

Activities of employee-members of the clarification committees shall not
interfere with the proper performance of the employee’s work or with the full
and proper provision of services to guests.

 

Section GA.6.2.(b) National Clarification Committee

 

The Parties shall participate as members of the Argosy Gaming Company/SEATU
National Clarification Committee. The function and structure of the National
Clarification Committee shall be as agreed upon between Argosy Gaming Company
and SEATU.

 

Section GA.6.3. Safe Working Conditions

 

The Company agrees to respond to any claims or unsafe working conditions raised
by employees or the Union. The Union agrees to encourage employees to observe
safe working conditions and be alert towards safety hazards for their safety and
the safety of the property and its guests. No employee shall be required or
assigned to engage in any activity involving dangerous conditions, or work,
where either is in violation of government regulations relating to safety of
persons or equipment. Further, the Company shall ensure that there is adequate
life-saving gear available including, where applicable, life rings, life
jackets, work vests, and lifeboats. Employees violating approved safety
rules shall be subject to discipline, including discharge. The Company agrees to
furnish, maintain and keep available adequate first aid equipment.

 

This section will be further amplified in the Facility Specific Addendum
attached hereto and made part of this Agreement.

 

19

--------------------------------------------------------------------------------


 

Section GA.6.4. Training Advisory Board

 

The Company and the Union agree to the establishment of a Training Advisory
Board made up of the Union’s Area Vice President, Union’s National Coordinator
and the Company’s Corporate Director H.R.

 

The Board will meet to consider and recommend training, skills, education and
curriculum development which are or as may be available through resources such
as the Lundeberg School and which might be appropriate for bargaining unit
employees and their continued enhancement of skills, ability and qualifications.

 

ARTICLE VII — SENIORITY, LAYOFF AND RECALL

 

Section GA.7.1. Definition of Seniority

 

Seniority shall be used, as described in this Agreement, solely to determine
rights existing between bargaining unit employees only.

 

Seniority rank shall be determined by bargaining unit classification entry date
and if the same, then by bargaining unit department entry date and if the same,
then by date of hire with Argosy and if the same, then by Argosy Bargaining Unit
entry date (defined and computed as cumulative length of service in all Argosy
Bargaining Units represented by SEATU), and if the same, then by the last four
(4) digits of each employee’s Social Security number, with the higher number the
better.

 

An employee’s Company seniority date shall be his/her most recent date of hire
and is for benefit purposes only; otherwise, seniority as defined in this
Article shall determine seniority rights between competing employees.

 

Section GA.7.1(A). Seniority Accrual

 

Seniority is defined as an employee’s length of service within the
classification(s)

 

20

--------------------------------------------------------------------------------


 

that they work. Service time within a classification(s) cannot be lost or
forfeited so long as the employee remains in the employ of the Company,
consistent with Section GA.7.8 of this Agreement. Should an employee elect to
transfer to a new classification, time served within the previous classification
will stop accruing and commence for the new classification, as of the date when
the employee physically starts working within the new classification or the
transfer release date, which ever comes first. Classification seniority shall be
accrued by cumulative service in each classification.

 

When an employee moves from a part time position (defined as regularly scheduled
and work less than thirty-two (32) hours per week) to a full time position
(defined as regularly scheduled and work thirty-two (32) or more hours per
week), fifty (50) percent of their accrued part time seniority shall be credited
to their full time status on the full time seniority list for the appropriate
classification. When an employee moves from a full time position to part time
position, one hundred (100%) percent of their accrued full time seniority shall
be credited to their part time status on the part time seniority list for the
appropriate classification. Part time seniority shall accrue on the part time
list and full time seniority shall accrue on the full time list.

 

If and when the Company eliminates a full time “Lead” classification and the
current employee in the affected “Lead” classification moves to the “regular”
full time classification, one hundred (100%) percent accrued seniority shall be
credited to the appropriate full time list for time spent as a “Lead” in that
classification.

 

Section GA.7.2. Part-Time Employees

 

Part-time employees shall accrue seniority rights based upon their
classification time accrued as specified within Section GA.7.1(A); benefits
received by part-time employees

 

21

--------------------------------------------------------------------------------


 

shall exist only as specifically stated in each benefit Article of this
Agreement. The Company will maintain and utilize separate seniority lists for
full-time and part-time employees.

 

Section GA.7.3. Seniority List

 

The Company shall, within thirty (30) days after the signing of this Agreement,
furnish the Union with seniority lists showing the Company seniority dates for
all full-time and part-time employees within the bargaining unit. One copy of
each list shall be posted on an appropriate Company bulletin board. During the
term of this Agreement, the seniority lists shall be revised and posted
quarterly by the Company and Union, and the Union will be provided on a
quarterly basis a seniority list, as well as a list of employees terminated,
newly hired, transferred or any other change which affects seniority. Errors in
any posted seniority list must be brought to the attention of the Company in
writing within fourteen (14) calendar days following the posting of the list,
otherwise the list shall be deemed to be correct and shall not thereafter be
subject to modification and any action based on the listed seniority shall not
be subject to a later grievance.

 

Section GA.7.4. Seniority of Union Delegates

 

The Union Delegates as stated in Section GA.2.7 shall hold seniority over all
employees in their applicable classification for purposes of any layoff or
recall.

 

Section GA.7.5. Job Posting and Application Procedures

 

When a permanent vacancy exists in a bargaining unit position, which the Company
determines to fill, notice of such vacancy will be posted by the Company for
five (5) calendar days and employees will be given the opportunity to apply for
such vacancy. The Company may also seek to fill permanent vacancies from persons
outside the bargaining

 

22

--------------------------------------------------------------------------------


 

unit, including new hires. Where a bargaining unit employee possesses greater or
relatively equal skill, ability and qualifications to perform the work in a
vacant position without further training when compared to an outside applicant,
the bargaining unit employee will be given preference for selection to the
vacancy. Similarly, where two or more bargaining unit employees vie for a
vacancy, the bidder with the highest seniority will be given preference provided
that the skill, ability and qualifications among the employees seeking the
vacancy are relatively equal. When a bargaining unit position is filled through
this bidding process, any vacancy created in the successful bidder’s position
may be filled by the Company without resort to further bidding. Any dispute
arising out of the application of this provision may be resolved through the
grievance procedure. All decisions as to skill, ability and qualifications are
to be made by the Company without doing so in an arbitrary or capricious manner.

 

Section GA.7.6. Temporary Vacancies

 

Temporary vacancies are defined as those occasioned by illness, vacation, leave
of absence or other temporary situations which are not likely to last more than
six (6) months. Temporary vacancies, which the Company decides to fill, will be
filled by temporarily transferring employees who are qualified to do the work or
by hiring new employees at the Company’s discretion. Volunteers for temporary
transfers will be sought where the Company determines such approach to be
appropriate. This Section is subject to the provisions of Section GA.8.6 of this
Agreement.

 

Section GA.7.7. Scheduling

 

The Company shall construct and post shift schedules.

 

23

--------------------------------------------------------------------------------


 

 

Shifts shall be assigned based upon the Company’s analysis of employee skill and
ability levels and the needs of the department. Where an opening occurs and
where the needs of the department, in the Company’s sole discretion, so allow,
shift preference will be based on an employee’s seniority.

 

Section GA.7.7.(a) Schedule Bidding

 

This Section is subject at all times to Section GA 7.7.

 

Each department at the Facility is to establish a schedule bidding procedure in
writing that best fits the department’s objectives and business needs, subject
to the local Union Representative’s agreement with the Company on the bidding
procedure. The following are general guidelines that may be employed to secure a
fair and consistent policy throughout all departments and classifications:

 

1.

Current seniority list must be posted for each classification and department to
allow enough time for changes to be made on any seniority issues.

 

 

2.

Bidding will be for shift preference and days off at the same time.

 

 

3.

Bidding schedules shall take place no less than quarterly, unless the department
head, Union Delegate and Union Representative agree that a schedule bid is not
necessary.

 

 

4.

The proposed schedule shall be posted for seven (7) calendar days prior to the
beginning of the bidding, so to allow for the employee’s review and identify
their possible schedule choices.

 

 

5.

Bidding shall take place during working hours.

 

 

6.

The employee will be notified by their department shift supervisor/manager on
duty at their work location to come in by seniority to bid their schedule.

 

24

--------------------------------------------------------------------------------


 

7.

The bidding shall be done on a seniority basis. The employee with the highest
seniority on the approved seniority list within the classification shall bid
first, next the employee on the list that is second, and so on.

 

 

8.

The bid will take place within a seven (7) calendar day period.

 

 

9.

The employee has to show up in person to select their own schedule, unless other
arrangements are made subject to approval from the Union’s Business
Representative.

 

 

10.

If an employee fails to comply with #9 above, but later does so while the bid is
still in progress, the employee may bid at that time where seniority left off
and then the bidding shall resume.

 

 

11.

If an employee fails to abide by #9 or #10 above they will be placed at the
bottom of the seniority list for that bid.

 

 

12.

If an employee is on vacation, the bid request form must be signed by management
and the delegate/shift steward will stand in place for the employee.

 

 

13.

If an employee chooses to come in on their time off to bid, this will not be
considered a mandatory meeting.

 

 

14.

If an employee was overlooked as the bid takes place a re-bid will be conducted
from that employee’s seniority number and continue down the list.

 

 

15.

A re-bid will be conducted if seniority order was not honored during the bidding
process.

 

 

16.

The completed new bid schedule shall be posted for five (5) business days before
implementation.

 

Section GA.7.8. Termination of Seniority

 

The employment relationship and seniority may be terminated for all purposes by

 

25

--------------------------------------------------------------------------------


 

the Company when an employee:

 

(a)

 

quits or retires;

 

 

 

(b)

 

is discharged for just cause;

 

 

 

(c)

 

is absent exceeding the period for which a leave of absence or a written
extension to a leave of absence has been granted or obtains a leave of absence
under false pretenses, or remains on an approved leave of absence for over a
twelve (12) month period;

 

 

 

(d)

 

does not fully comply with internal control procedures, security and
surveillance procedures, live gaming procedures or does not at all times
maintain appropriate or required licensure in good standing;

 

 

 

(e)

 

is absent as a no-call/no-show (as further amplified in the Facility Specific
Addendum or Facility Specific Absentee Policy) without notifying the Company,
except where notification is not possible through no fault of the employee;

 

 

 

(f)

 

after layoff, fails to notify the Company within three (3) working days of an
intention to return to work following telephone notification or the mailing of a
certified letter of recall from layoff, mailed to the employee’s last address as
shown on the Company’s records;

 

 

 

(g)

 

accepts other employment during a leave of absence unless agreed to in writing
by the Company;

 

 

 

(h)

 

fails to report to work, after being off due to a compensable injury or
accident, within two (2) working days after release by his or her doctor;

 

26

--------------------------------------------------------------------------------


 

(i)

 

leaves the bargaining unit to accept employment with the Company in a
supervisory, managerial or other non-bargaining unit position for a period of
ninety (90) days or longer; or is laid off for a period of six (6) months or
longer.

 

Section GA.7.9. Layoff and Recall

 

The Company has the right to layoff employees to the extent it determines to do
so. In the event of a layoff, the Company may first seek volunteers and if there
are not enough volunteers, then layoffs shall take place by job classification,
full-time and part-time separately, consistent with seniority as defined in
Section GA.7.1; provided the employee(s) within that job classification who
remain possess equal or greater qualifications, skill and ability to perform the
available remaining work without additional training.

 

Recall from layoff within a job classification, full-time and part-time
separately, all as determined by the Company, shall be in, the inverse order of
layoff; then volunteers; provided the employee to be recalled possesses the
qualifications, skill and ability to perform the available work without
additional training.

 

The Company shall not be required to recall laid-off employees unless work is
available for them on a regular basis for at least fourteen (14) consecutive
calendar days.

 

Throughout this Agreement, all decisions as to qualifications, skill and ability
are to be made by the Company but without doing so in an arbitrary or capricious
manner.

 

Section GA.7.10. Subcontracting

 

The Company shall not make a binding legal decision to subcontract out any work
which is customarily performed by bargaining unit employees under this Agreement
where such subcontract will result in the layoff of employees represented by the
Union, without

 

27

--------------------------------------------------------------------------------


 

first providing the Union at least thirty (30) days’ advance notice and the
right to good faith consultation and discussion with the Union to communicate
views, ideas and suggestions concerning the effects of the subcontracting on
bargaining unit employees.

 

ARTICLE VIII - HOURS OF WORK AND OVERTIME

 

Section GA.8.1. Intent

 

This Article is intended to define the payroll week and to provide a basis for
computing overtime or premium pay. It shall not be construed as a guarantee or
limitation of hours of work per day or per week.

 

Section GA.8.2. Payroll Week

 

The payroll week shall be as designated by the Facility at the time this
Agreement is executed. The payroll week shall not thereafter be changed without
prior notice to the Union.

 

Section GA.8.3. Payroll Day

 

An employee’s payroll day shall consist of a consecutive 24-hour period
beginning with the employee’s scheduled starting time.

 

Section GA.8.4. Normal Work Days and Hours

 

The normal schedule of work days for full-time and part-time hourly employees
shall vary from time to time as the needs of the Company require. The Company
may, of course, alter hours of work for full or part-time hourly employees as
required by the State, or the need to serve guests or out of sound
administrative practice; however, the Company will try to keep work schedules as
constant and unchanged as reasonably possible under the circumstances then
existing. Further, the Company reserves the right to change or alter shift
starting or ending times, or the number of shifts in a day or a week.

 

28

--------------------------------------------------------------------------------


 

This section will be further amplified in the Facility Specific Addendum
attached hereto and made part of this Agreement.

 

Section GA.8.5. Exchange of Work Shifts

 

This section will be further amplified in the Facility Specific Addendum
attached hereto and made part of this Agreement.

 

Section GA.8.6. Temporary Work in a Higher Classification

 

This section will be further amplified in the Facility Specific Addendum
attached hereto and made part of this Agreement.

 

Section GA.8.7. Overtime Work

 

If the Company in its discretion determines that overtime work is necessary, and
time permits (generally defined as twenty-four (24) hours prior to the start of
the overtime assignment, but subject to unusual or exceptional circumstances),
it shall seek volunteers for such work among those employees normally performing
the work, except for work in progress which may be assigned to the individual
then performing the work. If more than one person volunteers, then overtime
opportunities shall be rotated in seniority order or otherwise reasonably
equalized by the Company among those employees desiring to perform such work.
Employees who decline three consecutive offers of overtime work on a voluntary
basis shall be bypassed for future voluntary overtime work unless selected for
mandatory overtime. If a necessary number of employees normally performing the
work in question cannot be obtained through voluntary means, or if time does not
permit the solicitation of volunteers, the Company has the right to require
overtime work and employees will be expected to perform such work as assigned.
Where two (2) or more employees are equally qualified and available, the junior
employee will normally be

 

29

--------------------------------------------------------------------------------


 

assigned the overtime work on a reverse-seniority rotational basis. The Company
shall notify employees as early as reasonably possible prior to the time that
overtime work is required. All employees shall cooperate in the working of
overtime. When two or more employees are available for work not regularly
scheduled, the Company may assign the work to the employee where such work will
not cause the payment of overtime premiums.

 

Section GA.8.8. Overtime Pay

 

This section will be further amplified in the Facility Specific Addendum
attached hereto and made part of this Agreement.

 

Section GA.8.9. Reporting Pay

 

This section will be further amplified in the Facility Specific Addendum
attached hereto and made part of this Agreement.

 

Section GA.8.10. Non-Duplication

 

There shall be no duplication or pyramiding of overtime or other premium pay.
Work compensated for at overtime or premium rates shall not be counted further
for any purpose in determining overtime or premium pay under the same or any
other provision or addendum of this Agreement.

 

ARTICLE IX — WAGES

 

Section GA.9.1. Wage Rates

 

Nothing herein shall prohibit utilization of an additional incentive system or
bonus program at the sole discretion of the Company, other than that set forth
specifically in this Agreement; any such additional incentive systems or bonus
programs may be discontinued or reduced by the Company at any time in its sole
discretion, and shall not be subject to the Grievance Procedure.

 

30

--------------------------------------------------------------------------------


 

This section will be further amplified in the Facility Specific Addendum
attached hereto and made part of this Agreement.

 

Section GA.9.1(A). New Classification and Increase Provision

 

During the life of this Agreement, should the Company determine there shall be
any new classification, the Company will notify the Union at the local office
servicing the facility with a copy to its area National Coordinator, of its
intended action within thirty (30) days prior to implementation, except in case
of emergency. Within the thirty (30) days, the parties will meet to discuss all
aspects of the new classification and the applicable pay rate.

 

In addition, if the Company determines that a particular wage rate for a job
classification(s) need to be increased due to area market studies and/or
employment trends, the Company will notify the Union at the local office
servicing the Facility with a copy to its National Coordinator, of its intended
action within fourteen (14) days prior to implementation, except in case of
emergency. Within the fourteen (14) days, the parties will meet to discuss all
aspects of the new pay rate.

 

These procedures as described above, must be utilized before the new
classification/new rate of pay, as applicable, become effective as determined by
the Company after good faith consultation and discussion with the Union to
communicate views, ideas and suggestions. However, should the Company implement
a new classification and simultaneously, eliminate or significantly alter
another classification(s) as part and parcel of the addition of the new
classification, and should the Union and Company not reach agreement as to the
applicable rate of pay for the new classification, then the rate of pay shall be
subject to the grievance arbitration procedure.

 

31

--------------------------------------------------------------------------------


 

Section G.A.9.2. Reopener on Language

 

The parties agree to reopen this Agreement to negotiate one (1) issue other than
wages and Section GA.10.1, Trust Fund Benefits, to be selected by each party and
any other issues mutually agreed upon by the parties for the fourth through
sixth year of the Agreement by providing written notice to the other party of a
desire to reopen no more than one hundred twenty (120) nor less than sixty (60)
days prior to the end of the third year of this Agreement.

 

The parties agree that the terms of Article V of this Agreement shall remain in
full force and effect during the period of such reopened negotiations.

 

This section will be further amplified in the Facility Specific Addendum
attached hereto and made part of this Agreement.

 

Section G.A.9.3. Company Pay For Skills Reward Program

 

The Company may, during the life of this Agreement, establish and implement a
pay for skills or related merit based compensation reward program, so long as it
meets the following conditions:

 

1.

The program is reasonably related to legitimate Company needs or goals;

 

 

2.

The Union is provided at least thirty (30) days advance notice of the program in
writing, to both the Union’s property representative and SEATU National
Coordinator, and the Union is also given within that time the opportunity, upon
request, to make its recommendations and opinions known;

 

 

3.

No employee’s wage rate is reduced as a result of the implementation of the
program;

 

32

--------------------------------------------------------------------------------


 

4.

If employees receive additional compensation under this program, such employees
will be notified in writing that such added compensation resulted from “a
program mutually agreed between the Company and SEATU and under the terms of the
Collective Bargaining Agreement between the Company and SEATU”; and

 

 

5.

Engages in good faith consultation and discussion with the Union concerning
utilization of the resources of the Lundeberg School for training, skills,
education and curriculum development.

 

ARTICLE X - ADDITIONAL EMPLOYEE BENEFITS

 

Section GA.10.1. Trust Fund Benefits

 

Effective on the effective date of this Agreement, the Company shall pay fifteen
cents (15¢) per hour per employee to the Seafarers Harry Lundeberg School of
Seamanship, a jointly administered Labor-Management Trust Fund, and/or its
successors. Payments shall be made monthly and shall be accompanied by reports
in such form as the Trustees of the Plan may determine. Such payments shall be
used to provide training programs as reasonably requested by the Company, as
well as for the administration of the Plan and for any other purpose which the
Trustees may determine from time to time, in accordance with the Trust
Agreement, as amended.

 

Section GA.10.2. 401(k) Plan

 

The Company shall make applicable to bargaining unit employees its existing 401
(k) plan, as such plan may be changed or modified from time to time by the
Company. The Company’s contributions to the plan shall be at least as favorable
to bargaining unit

 

33

--------------------------------------------------------------------------------


 

personnel, as they are favorable to any other first-line supervisory personnel
employed by the Company.

 

Section GA.10.3. Employee Meals

 

This section will be further amplified in the Facility Specific Addendum
attached hereto and made part of this Agreement.

 

ARTICLE XI - COMPANY RULES. REGULATIONS AND DISCIPLINE

 

Section GA.11.1. Rules and Regulations

 

The Company may establish reasonable rules and regulations in writing not
inconsistent with the terms of this Agreement. Such rules shall be made known to
the Union and the employees covered by this Agreement. Violation of such
rules shall subject an offending employee to discipline up to and including
discharge. Any prior practice inconsistent with the Company’s rules shall be
disregarded, and the parties agree that the literal language of the rule shall
control.

 

Section GA.11.2. Discipline

 

It is understood herein that the Company has the right to discipline or
discharge employees during their trial or orientation period without cause. A
disciplined, suspended or discharged employee who has completed his orientation
period (thus subject to discipline only for just cause) shall, within a
reasonable period of the time of the action, be furnished a written notice
setting forth the reasons for the discipline. A copy of this written notice
shall be forwarded to the Union.

 

Section GA.11.3. Personnel Files

 

Employees may review their personnel files every six (6) months, or when new
disciplinary material is placed in their file. Employee comments may be added to
any

 

34

--------------------------------------------------------------------------------


 

disciplinary material, or employee evaluations in the employee’s personnel file,
at the time the employee is made aware that such material is to be entered into
the employee’s personnel file. Employees must call the Facility Human Resources
Office to make an appointment to review their personnel files.

 

Section GA.11.4. Inability, Failure to Maintain License, Chronic Illness or
Absenteeism

 

Nothing in this Article or any other Article of this Agreement shall be
construed or applied to limit the Company’s right to discipline, demote, relieve
employees of work, or terminate employees because of inability or failure to
maintain their applicable Gaming Commission or other necessary licenses in good
standing, failure to follow internal control procedures or security and
surveillance procedure, or because of chronic illness, tardiness, or
absenteeism.

 

Section GA.11.5. Family and Medical Leave Act

 

The Company may at its discretion, adopt policies to implement the Family and
Medical Leave Act of 1993; provided, however, such policies do not violate any
specific provision of the Guiding Articles and Facility Specific Addendum.

 

Section GA.11.6. Americans With Disabilities Act.

 

The Company may, notwithstanding any other provisions of this Agreement, take
action that is in accord with what is legally permissible under the Act in order
to be in compliance with the Americans with Disabilities Act. If the Company’s
actions may violate a provision of this Agreement, the Company will
expeditiously notify the Union, and, upon request, meet with the Union to
discuss the matter.

 

35

--------------------------------------------------------------------------------


 

Section GA.11.7. Equal Opportunity

 

During the term of this Agreement, neither party shall discriminate against any
employee because of race, color, sex, age, religion, national origin, disability
or union membership in a manner contrary to state or federal law. Any claimed
violation of this Section shall be processed through the grievance/arbitration
procedure. Use of the male or female gender in this Agreement is intended to
apply to the other.

 

Section GA.11.8. Company Variance Policy

 

The Company may establish reasonable variance policy(s) and may make reasonable
modifications to such policy(s) from time to time as circumstances warrant.
Before any change is made in a variance policy(s), the Union will be notified
and given an opportunity to communicate views, ideas and suggestions. If the
Union feels that any such policy or change is in violation of a specific
provision of this Agreement, the Union may file a grievance on the subject and
take such matter(s) through the grievance procedures specified in this Agreement
up to and including arbitration.

 

Section GA.11.9. Use of Company Facilities

 

This section will be further amplified in the Facility Specific Addendum
attached hereto and made part of this Agreement.

 

Section GA.11.10 Attendance/Tardiness/No Show-No Call

 

The Company may establish reasonable attendance/tardiness/no show-no call
policy(s) and may make reasonable modifications to such policy(s) from time to
time as circumstances warrant. Before any change is made in a
attendance/tardiness/no show-no call policy(s), the Union will be notified and
given an opportunity to communicate views, ideas and suggestions. If the Union
feels that any such policy or change is in violation of a

 

36

--------------------------------------------------------------------------------


 

specific provision of this Agreement, the Union may file a grievance on the
subject and take such matter(s) through the grievance procedures specified in
this Agreement up to and including arbitration.

 

ARTICLE XII - JOB DESCRIPTION AND EMPLOYEE EVALUATION

 

Section GA.12.1. Job Description

 

Each employee upon employment shall be provided with a written description by
the Company of the employee’s job requirements, duties, general responsibilities
and the designation of whether or not the position is supervisory. Any questions
employees have concerning their job description should be addressed to their
supervisor.

 

Employees may be required to perform duties outside of their normal job
description where, in the Company’s judgment, it is necessary in the interest of
efficiency, productivity or improved guest service. The Company will provide a
written job description for each job classification annually, more specifically
by January 15th, and thereafter within a reasonable period of time if changes
are made after receiving Union input and advice.

 

Section GA.12.2. Evaluation

 

Each employee may receive a written evaluation of the employee’s performance
from the employee’s immediate supervisor. Employees may, upon request, review
their evaluations and add comments if desired, within seven (7) days of
receiving their evaluation. The frequency of such evaluation(s) shall be
mutually agreed upon between the Union and the Facility.

 

The parties agree that wage adjustments in accordance with the contractual
schedule are mandatory and are not related to an employee’s evaluation; however,
the

 

37

--------------------------------------------------------------------------------


 

Company does reserve the right to grant additional compensation by way of merit
increases, to employees where warranted by an employee’s review. The grant,
denial, modification or discontinuance of such a merit increase is not subject
to review under the grievance and arbitration procedure.

 

ARTICLE XIII - ADDITIONAL LEAVES OF ABSENCE

 

Section GA.13.1. Discretionary Leaves

 

The Company may grant a leave of absence under this Article to any bargaining
unit employee where the Company determines there is good and sufficient reason.
The Company shall set the terms and conditions of the leave, including whether
or not the leave is to be with pay.

 

Section GA.13.2. Application for Leave

 

Any request for a leave of absence shall be submitted in writing by the employee
to the Facility’s Human Resources Department as far in advance as practical. The
request shall state the reason for the leave of absence and the approximate time
off the employee desires. Authorization for a leave of absence shall, if
granted, be furnished to the employee by the Facility’s Human Resources
Department and it shall be in writing.

 

Section GA.13.3. Jury Leave

 

Employees covered by this Agreement who are required to serve on a jury shall
sign their jury checks over to the Company. The Company shall compensate such
employee at the employee’s regular rate of pay, for each day actually spent on
jury duty, up to eight (8) hours pay per day (ten (10) or twelve (12) hours per
day for employees who work such shifts). Employees dismissed early from jury
duty while four (4) or more hours remain in a

 

38

--------------------------------------------------------------------------------


 

regularly scheduled work day will be expected to return to work or lose their
jury pay benefit for the day.

 

Section GA.13.4. Leave for Illness, Injury or Disability

 

(a)                                  In the event an employee is unable to work
by reason of illness, injury or disability, the Company may grant a leave of
absence without pay, as follows:

 

1.                                       In the case of those illnesses, injury
or disabilities, compensable under Worker’s Compensation, the Company may grant
a leave of absence without pay for up to twenty-four (24) months;

 

2.                                       In the case of any other requested
leave of absence by reason of illness, injury or disability, the Company may
grant a leave of absence without pay for up to twelve (12) months.

 

Seniority shall not accrue during any such leave of absence, to the extent
permitted by law, or subject to Article VII, Section GA.7.8, except as follows:

 

1.                                       For work related illness, injury or
disability compensable under Worker’s Compensation, an employee shall accrue
seniority to the extent provided by law;

 

2.                                       For an approved FMLA leave of absence,
the employee shall accrue seniority for the duration of such approved FMLA
leave.

 

(b)         To qualify for such leave, the employee must report the illness,
injury or disability as soon as the illness, injury or disability is known, and
thereafter furnish to the Company a physician’s written statement showing the
nature of the illness or injury or state of disability and the estimated length
of time that the employee will be unable to report for work, together with a
written

 

39

--------------------------------------------------------------------------------


 

application for such leave. Thereafter, during such leave the employee shall
furnish a current medical report as may be reasonably requested by the Company.

 

(c)          In the case of any leave of absence provided in this Agreement
which is not required to be granted pursuant to the Company’s FMLA policy or
otherwise as required by law, such leave of absence may be granted, or not, and
the terms of any such leave may be established by the Company in its discretion
and judgment provided, further, that the Company’s actions in regard thereto
shall not be subject to the grievance and arbitration procedure, Article IV.

 

Section GA.13.5. Benefits While on Leave

 

(a)                                            Unless otherwise stated in this
Article or otherwise required by law, length of service shall not accrue for an
employee who is on an approved non-pay leave status. Accumulated length of
service shall remain in place during that leave and shall begin to accrue again
when the employee returns to work on a pay status. Unless otherwise stated in
this Article, an employee returning from leave will have his seniority continued
after the period of the leave. Upon the employee’s return, the Company will
place the employee in his or her previous job, if the leave of absence is not in
excess of one (1) year; if the leave is in excess of one (1) year and the job is
vacant the employee will be placed in his or her previous job, but if the job is
not vacant the employee will be placed in the first available opening in his or
her classification.

 

(b)                                           If, upon expiration of a leave of
absence, there is no work available for the employee or if the employee could
have been laid off or terminated according to his

 

40

--------------------------------------------------------------------------------


 

seniority except for his leave, he shall go directly on layoff or be terminated.

 

(c)                                                During the approved leave of
absence or layoff under this Agreement, the employee shall be entitled to
coverage under applicable group and life insurance plans to the extent provided
in such plan(s) in accordance with COBRA provisions, provided the employee makes
arrangements to pay the entire insurance premium.

 

(d)                                           Length of service shall accrue for
an employee who is on an approved FMLA leave of absence. The Company’s FMLA
Policy shall apply to control any such FMLA leave of absence.

 

Section GA.13.6.Union Leave of Absence

 

The Union shall have the right to request and the Company shall grant a Union
leave of absence for Union business for up to two (2) Facility bargaining unit
employees at any one time for no more than six (6) month’s duration each. Such
employee(s) shall accrue seniority during the leave of absence, but shall
receive no compensation or benefits for such time.

 

Section GA.13.7. Non-Employment Elsewhere

 

A leave of absence will not be granted to enable an employee to try for or
accept employment elsewhere or for self-employment without prior written
approval of the Company. Employees who engage in employment elsewhere during
such leave, without the specific prior written permission of the Company, may
immediately be terminated by the Company.

 

41

--------------------------------------------------------------------------------


 

ARTICLE XIV - EMPLOYEE ALCOHOL AND DRUG TESTING

 

Section GA.14.1. Statement of Policy

 

It is the policy of the Company to expect that all persons employed by the
Company be free from the negative effects of drugs and alcohol. The Company has
the right to expect its employees to report for work fit and able for duty and
to establish a positive work environment for its guests.

 

Section GA.14.2. Prohibition

 

Employees shall be prohibited from:

 

(a)                                  consuming or possessing alcohol at any time
during or just prior to the beginning of their work shift or anywhere on Company
premises;

 

(b)                                 possessing, using, selling, purchasing or
delivering any illegal drug at any time and at any place;

 

(c)                                  failing to report to the employee’s
supervisor any known adverse side effect of medication or prescription drugs
which the employee may be taking.

 

Section GA.14.3. Drug and Alcohol Testing Permitted

 

The Company may randomly test employees for drug or alcohol use as it deems
appropriate, so long as no employee is randomly tested more than four (4) times
per year. The specifics of such random testing will be developed between the
Company and the Union, though the Company may temporarily engage in random
testing until such specifics are finally agreed upon. In addition, the Company
may require an employee to submit to alcohol or drug testing as required by
federal regulatory agencies or where the Company has reasonable suspicion to
believe that:

 

(a)                                  the employee’s job performance is being
adversely affected by the use of

 

42

--------------------------------------------------------------------------------


 

alcohol; or

 

(b)                                 the employee has abused prescribed drugs; or

 

(c)                                  the employee has used illegal drugs.

 

The foregoing shall not limit the right of the Company to conduct any tests it
may deem appropriate for persons seeking employment prior to the date of hire,
or upon promotion to a position outside of the bargaining unit. Any discipline
shall be subject to review under the grievance procedure of this Agreement.

 

ARTICLE XV — INSURANCE

 

Section GA.15.1. Coverage

 

The Company shall make available to eligible full-time employees Group Health
and Hospitalization insurance benefits, and life insurance coverage and
benefits. For such benefits, full-time employees may at the time of initial
eligibility or annually during the open enrollment period(s) of the Company’s
insurance program, select either: (1) a Plan(s) offered by the Union; or (2) a
Plan offered by the Company. The Company reserves the right to change insurance
carriers, benefit levels, determine eligibility, Plan design, coverages, to
self-insure, or to participate in a health maintenance organization (HMO),
preferred provider organization (PPO) or similar health delivery organization or
other plan design as it deems appropriate.

 

Whether the Group Health and Hospital Insurance Plan selected by an eligible
employee is the Plan designated by the Company or a Plan offered by the Union
(if available), the employee may be required to pay up to twenty percent (20%)
of the total premium cost for individual coverage and up to thirty percent (30%)
for individual plus

 

43

--------------------------------------------------------------------------------


 

spouse or dependent children or for individual plus family coverage, with the
Facility paying the remainder.

 

The total premium cost for the Plan(s) offered by the Union shall not exceed an
amount per month as negotiated and specified in each applicable Facility
Specific Addendum; payable by the Facility to the United Industrial Workers
Health and Benefit Fund.

 

An employee who becomes eligible and selects a Plan may have the applicable
percentage deducted from their pay by way of payroll deduction or other method
of reimbursement to the Facility.

 

At its sole discretion and option, the Company is free to offer additional
Health Insurance Plan(s) options to said eligible employees. The parties further
agree that whether the Company at its sole discretion offers any said additional
group Health and Hospitalization Plan(s) (hereinafter referred to as “Optional
Plans”) in addition to the single Plan as referenced above, hereinafter referred
to as the “Designated Plan”, the offering of said Optional Plan(s) or not as
well as the discontinuance, reduction or modification of any such Optional
Plan(s) shall at all times remain at the sole discretion of the Company and
shall not be subject to the Grievance Procedure thereof.

 

The 20%-30% cost limitation as set forth above shall not apply to any such
Optional Plan(s); rather, it shall only pertain to the Designated Plan and to
any Union Plan.

 

However, should the Company exercise its discretion and voluntarily offer an
Optional Plan(s) and further, should any such Optional Plan(s) offer higher
benefit levels or coverage than the Designated Plan, then the Company shall
contribute the same dollar amount as it does for the Designated Plan towards the
cost of such higher benefit Optional

 

44

--------------------------------------------------------------------------------


 

Plan, with the remainder to be paid by the employee.

 

In the event of cost increase to the employee for any of the Plans offered by
the Company (whether the Designated Plan or any Optional Plan), any effected
participant shall have the option of changing Plans within thirty (30) days
prior to the date of the proposed increase in rates.

 

Section GA.15.1.(a) Cost

 

This section will be further amplified in the Facility Specific Addendum
attached hereto and made part of this Agreement.

 

Section GA.15.2. Cost Containment

 

The Company reserves the right to institute cost containment measures relative
to insurance coverage. Such changes may include by way of example but not by way
of limitation, mandatory second opinions for elective surgery, pre-admission and
continued admission review, prohibition of weekend admissions except in
emergency situations, and mandatory out-patient elective surgery for certain
designated surgical procedures.

 

Section GA.15.3. Terms of Policies to Govern

 

The extent of coverage under and the specific terms of eligibility for the
insurance policies, including plan design, referred to in this Agreement shall
be governed by the terms and conditions set forth in said policies. Any issues
concerning coverage and eligibility shall be resolved in accordance with the
terms and conditions in said policies and shall not be subject to the grievance
and arbitration procedure set forth in this Agreement.

 

Section GA.15.4. Life Insurance

 

The Company shall provide for eligible full-time employees, at no cost to the
employee, term life insurance coverage of fifteen thousand dollars ($15,000).

 

45

--------------------------------------------------------------------------------


 

ARTICLE XVI — TIME AWAY FROM WORK

 

Time away from work and compensation therefor will be further amplified in the
Facility Specific Addendum attached hereto and made part of this Agreement.

 

ARTICLE XVII — BEREAVEMENT

 

Bereavement pay and leave will be further amplified in the Facility Specific
Addendum attached hereto and made part of this Agreement.

 

ARTICLE XVIII - SAVINGS CLAUSE

 

In the event any article, section or portion of this Agreement should be held
invalid and unenforceable by any board, agency or court of competent
jurisdiction, such decision shall apply only to the specific Article, Section or
portion thereof specifically specified in such board, court or agency decision;
and upon issuance of such decision, the Company and the Union agree immediately
to begin negotiations on a substitute for the invalidated article, section or
portion thereof.

 

ARTICLE XIX - ENTIRE AGREEMENT

 

This Agreement, upon ratification, cancels and supersedes all prior practices
and agreements, whether written or oral, express or implied, unless expressly
stated to the contrary herein, and constitutes the complete and entire agreement
between the parties.

 

ARTICLE XX — DURATION

 

This Agreement shall be effective as of June 20, 2005 and shall remain in full
force and effect until midnight, June 19, 2011. It shall be automatically
renewed from year to year thereafter unless either party shall notify the other
in writing no more than ninety (90) nor less than sixty (60) days prior to the
anniversary date that it desires to modify this Agreement. In the event that
such notice is given, negotiations shall begin no later than

 

46

--------------------------------------------------------------------------------


 

forty-five (45) days prior to the anniversary date. In the event that either
party desires to terminate this Agreement, written notice must be given to the
other party no later than ten (10) days prior to the desired termination date,
which shall not be before the anniversary date.

 

SEAFARERS ENTERTAINMENT AND ALLIED TRADES UNION:

 

ARGOSY GAMING COMPANY:

 

 

 

/s/ Thomas Orzechowski

 

/s/ Ronald Burgess

Thomas Orzechowski Jr., Vice President

520 St. Clair River Dr.

Algonac, MI 48001

 

Ronald Burgess, Senior Vice President, HR

Argosy Gaming Company

219 Piasa Street

Alton, IL 62001

 

 

 

/s/ Elizabeth Brown

 

/s/ Gail Gonzales

Elizabeth Brown, National Coordinator/Assistant Vice-President

217 West William Street

Lawrenceburg, IN 47025

 

Gail Gonzales, Corporate Director, HR

Argosy Gaming Company

219 Piasa Street

Alton, IL 62001

 

 

 

 

 

CATFISH QUEEN PARTNERSHIP IN COMMENDUM d/b/a ARGOSY CASINO OF BATON ROUGE and
CENTROPLEX CONVENTION CENTRE HOTEL, L.L.C.

 

 

 

 

 

/s/ Fran Quigley

8-8-5

 

 

Fran Quigley, General Manager

103 France Street

Baton Rouge, LA 70802

 

 

 

 

 

/s/ Scott Morris

8-8-05

 

 

Scott Morris, Director, HR

103 France Street

Baton Rouge, LA 70802

 

47

--------------------------------------------------------------------------------


 

FACILITY SPECIFIC ADDENDUM

 

BETWEEN

 

SEAFARERS ENTERTAINMENT AND ALLIED TRADES UNION

 

AND

 

CATFISH QUEEN PARNERSHIP IN COMMENDUM

 

d/b/a ARGOSY CASINO OF BATON ROUGE

 

and the

 

CENTROPLEX CONVENTION CENTRE HOTEL, L.L.C.

 

INTRODUCTION

 

IT IS HEREBY UNDERSTOOD AND AGREED by and between the Seafarers Entertainment
and Allied Trade Union affiliated with the Seafarers International Union of
North America, Atlantic, Gulf, Lakes and Inland Waters District/NMU, AFL-CIO,
(hereinafter called the “Union”) and the, CATFISH QUEEN PARNERSHIP IN COMMENDUM
d/b/a ARGOSY CASINO OF BATON ROUGE and the CENTROPLEX CONVENTION CENTRE HOTEL,
L.L.C., (hereinafter called the “Facility”) that the following terms and
conditions of employment shall be supplemental to the Guiding Articles to which
this Addendum is attached and referenced.

 

Section F.S.1.1. Initial Recognition

 

The Facility recognizes the Union as the exclusive representative of all
full-time and regular part-time employees employed by the Facility in the job
classifications as set forth in Appendix A, attached hereto, excluding all
confidential employees, casual employees, office clerical employees, guards,
managerial and supervisors as defined in the Act, employees represented by
another labor organization. Employees who are included in the bargaining unit
for which the Union is recognized and who are covered by this Agreement

 

1

--------------------------------------------------------------------------------


 

are hereinafter referred to as “Employees”.

 

FS.6.3. Safe Working Conditions.

 

The Facility shall make available adequate all-weather gear to employees who
perform their work duties outdoors.

 

Section FS.8.4. Normal Work Days and Hours.

 

The normal schedule of work days for most non-maritime full-time employees shall
be either five (5) eight and one-half (8-1/2) hour days for a forty (40) hour
week, or four (4) ten and one-half (10-1/2) hour days for a forty (40) hour work
week. Some employees may normally work fewer hours on a shift and some employees
may normally work longer hours on a shift.

 

As a guideline, employees will normally have a minimum of eight (8) hours off
between scheduled shifts.

 

For full-time maritime personnel employed as of June 17, 2005, the normal work
schedule of work days for most full-time maritime deck hands shall consist of
twelve (12) hour work days with one-half (1/2) hour off each day for meal time
plus one fifteen (15) minute paid rest period in each half of the full work
shift, on three basic rotating shift schedules which currently are as follows: 4
days on, 3 days off; 5 days on, 2 days off. The Facility may modify or change
the basic shift schedules of full-time maritime personnel so long as the rate of
pay of such personnel is also modified proportionately so as to insure no loss
of pay. If the Facility changes its current rotation for maritime employees, it
will negotiate the effects of such change with the Union upon request, though
the Facility’s change may be instituted pending the outcome of any effects
bargaining. For maritime deck hands, all hours actually worked beyond forty (40)
in any payroll week shall be paid at one and one-half (1-1/2) times the
employee’s regular straight-time hourly rate of pay.

 

For maritime full-time personnel hired on or after June 17, 2005, the normal
schedule of work days and the shift schedules shall be established by the
Company, all as

 

2

--------------------------------------------------------------------------------


 

set forth in Section GA 8.4. For maritime deck hands, all hours actually worked
beyond forty (40) in any payroll week shall be paid at one and one-half (1 1/2)
times the employee’s regular straight-time hourly rate of pay.

 

The normal schedule of workdays for part-time (regularly scheduled to work less
than 32 hours per week) employees shall vary from time to time as the needs of
the Company require.

 

One (1) fifteen (15) minute paid rest period shall be allowed in a scheduled day
of six (6) hours up to less than eight and one half (8 1/2) hours; two
(2) fifteen (15) minute paid rest periods shall be allowed in a scheduled work
day of eight and one half (8 1/2) hours up to less than ten and one half (10
1/2) hours; one (1) fifteen (15) minute paid rest period and one (1) twenty (20)
minute paid rest period shall be allowed in a scheduled work day of ten and one
half (10 1/2) hour or more.

 

If an employee scheduled a work day less than ten and one half (10 1/2) hours is
required because of business needs or operational requirements to work eleven
and one half (11 1/2) hours or more, then the employee shall receive one
(1) additional fifteen (15) minute paid rest period.

 

One (1) thirty (30) minute unpaid lunch period shall be allowed for mealtime in
a scheduled work day of eight and one-half (8 1/2)hours or more.

 

Before the Facility makes a permanent change in an employee’s hours of work or
shift starting or ending times, it will informally discuss the matter with the
Union, and either grant any affected employee at least five (5) calendar days’
prior notice before the change is made or grant the employee pay at time and
one-half (1-1/2) for the first day of the change, as determined appropriate by
the Facility.

 

Section FS.8.5. Exchange of Work Shifts.

 

Employees may change or exchange a scheduled work hour, work day or work shift
with another employee by first obtaining written permission of the appropriate

 

3

--------------------------------------------------------------------------------


 

supervisors and department head. The exchange of work hours, work days or work
shifts without first obtaining such permission shall be treated as a failure to
report for scheduled work without prior notification.

 

Section FS.8.6. Temporary Work in a Higher Classification.

 

In any case where an employee is temporarily assigned by a supervisor to serve
in and accept responsibility for work in a higher rated classification or
position, such employee shall receive premium pay at the rate of that higher
classification for all time in excess of one (1) consecutive hours (measured in
full sixty (60) minute increments) spent working in the higher rated
classification or position retroactive to the first such hour the employee
assumed such responsibility. Employees may temporarily be assigned to work in a
parallel or lower rated classification with no reduction in their hourly rate of
pay. If an employee temporarily works in a higher, lower or parallel
classification, their seniority shall not be affected.

 

Section FS.8.8. Overtime Pay.

 

For hourly employees overtime pay at the rate of one and one-half (1-1/2) times
the employee’s regular straight-time hourly rate of pay shall be paid for all
work beyond forty (40) hours in their payroll week. If an employee is required
by his or her supervisor to work through a work break or lunch period, such
employee shall at the Facility’s election be granted either:

 

(a)                                  additional time for the break or lunch;

 

(b)                                 permission to leave work early; or

 

(c)                                  pay at the overtime rates for the break or
lunch time missed.

 

Section FS.8.9. Reporting Pay.

 

In the event an employee reports to work (excluding mandatory meeting or
training scheduled at least 7 days in advance) and, in the judgement of the
Facility, there is insufficient work for the employee to perform, the employee
will be paid for the actual

 

4

--------------------------------------------------------------------------------


 

number of hours worked, but in no event will the employee be paid less than a
minimum of three (3) hours of reporting pay and may thereafter be sent home
without further pay for the day. If, during the course of the day, in the
judgement of the Facility there is insufficient work for the employee to
perform, the employee may be sent home without further pay except that an
employee who reports to work shall be paid a minimum of four (4) hours’ pay for
the day as stated above. Further, if in the judgement of the Facility there is
insufficient work for an employee to perform and if the employee is so notified
prior to reporting to work, then the Facility shall have the right to deny work
to such employee for such period without any obligation to compensate the
employee for the time not worked. The Facility will attempt to notify employees
as soon as it determines that their presence will not be required for work. The
Facility will not be responsible for reporting pay to employees who do not have
telephone service or have not provided an accurate phone number to Human
Resources.

 

Section FS.9.1. Wage Rates.

 

Effective June 20, 2005, the minimum hourly wage rates for all orientation and
post-orientation bargaining unit classifications are set forth on Appendix A,
which is attached hereto and made part of this Agreement.

 

Effective June 19, 2006, the minimum hourly wage rates for all orientation and
post-orientation bargaining unit classifications are set forth on Appendix A,
which is attached hereto and made part of this Agreement.

 

Effective June 18, 2007, the minimum hourly wage rates for all orientation and
post-orientation bargaining unit classifications are set forth on Appendix A,
which is attached hereto and made part of this Agreement.

 

The Facility paid wages of any kind or type received by an employee covered by
this Agreement may be increased but not decreased by the Facility so long as the
employee remains in their current classification.

 

5

--------------------------------------------------------------------------------


 

If Facility required training necessitates out of town travel, the employee will
be reimbursed for all necessary and pertinent travel expenses (calculated from
the location of the property to the site of training) and consistent with the
Facility’s then-existing rules and procedures relating to permissible travel
expenses, methods of documentation and reimbursement provision.

 

Section FS.9.2 Wage Reopener for 2008, 2009 and 2010.

 

The parties agree to reopen this agreement to negotiate the issue of wage rates
(Section FS.9.1) to be paid employees in the fourth through sixth years of this
Agreement. Either party may request negotiations over the issue of wage rates to
be paid to employees in the fourth through sixth years of this Agreement by
providing written notice to the other party of a desire to reopen no more than
one hundred twenty (120), nor less than sixty (60) days prior to the beginning
of the fourth year of this Agreement, i. e. between February 22, 2008 and April
22, 2008. The parties agree that the terms of GA Article V of this Agreement
shall remain in full force and effect during the period of such reopened
negotiations.

 

Section FS.10.3. Employee Meals.

 

Employees on duty accepting meals offered by the Facility shall pay two dollars
($2.00) per meal (more than one (1) meal may be purchased within one shift) for
such meals taken at an employee break room. If the break rooms are closed, on
duty employees shall receive a forty percent (40%) discount on meals purchased
at a designated Facility outlet. Employees may select their location to eat
subject to reasonable Facility-imposed scheduling, work duty and dress
regulation considerations.

 

Menus shall be posted in break rooms by Sunday for the following week with the
choices of available food offered to be rotated bi-weekly. Refrigeration space
will be available to allow employees to bring outside food in.

 

6

--------------------------------------------------------------------------------


 

Section FS.11.9. Use of Company Facilities.

 

The Facility may establish rules and regulations from time to time pertaining to
use of Facility devices and non-gaming outlets such as dining, restaurant,
lounge, recreation areas, etc., and pertaining to the consumption of alcoholic
beverages by off-duty employees on Facility property.

 

Section FS.15.1.(a) Cost.

 

The total premium cost for the Union’s plan shall not exceed $785.58 per month
for the term of this Agreement; payable by the Company to the United Industrial
Workers Health and Benefit Fund. An employee who becomes eligible and selects
the Union’s plan as provided in Section GA15.1, shall have the twenty percent
(20%) or thirty percent (30%), whichever is applicable, deducted from their pay
by way of payroll deduction or other method of reimbursement satisfactory to the
Company.

 

ARTICLE XVI - TIME AWAY FROM WORK

 

Section FS.16.1. Holidays.

 

The following are paid holidays for full-time, post-orientation employees on the
effective date of this Agreement:

 

New Year’s Day

Labor Day

 

 

Mardi Gras

Veteran’s Day

 

 

Easter Sunday

Thanksgiving Day

 

 

Memorial Day

Christmas Eve (or Day After Christmas as negotiated by the parties each Calendar
year)

 

 

July Fourth

Christmas Day

 

Full-time hourly employees shall receive eight (8) hours pay for each holiday.
To receive holiday pay an employee must work his regularly scheduled day before
and after the holiday, unless excused in writing by his or her supervisor
seventy-two (72) hours prior to the holiday.

 

7

--------------------------------------------------------------------------------


 

Section FS.16.2. Work During a Holiday.

 

Employees who work on a holiday shall received one and one-half (1-1/2) times
their regular hourly rate of pay for all hours worked during the holiday and, in
addition, shall receive eight (8) hours’ pay for the holiday. If a holiday
occurs on an employee’s regularly scheduled day off, the employee will receive
eight (8) hours’ pay in lieu of the holiday.

 

Section FS.16.3. Scheduling of Holidays Off.

 

The approval of the employee’s department head must be obtained in writing
before the employee reschedules a holiday off.

 

Section FS.16.4. Vacation Allowance.

 

Regular full-time employees are eligible for vacation time with pay based upon
completed years of continuous service as follows:

 

Years of Completed
Continuous Service

 

Amount of Vacation Pay

 

 

 

Less than 1 year

 

0 hours

 

 

 

1 year - 4 years

 

80 hours

 

 

 

5 years - 9 years

 

120 hours

 

 

 

10 years or more

 

160 hours

 

Section FS.16.5. Vacation Taken.

 

Vacation time earned after successful completion of one (1) year of continuous
service shall be taken during the second year of service. Similarly, vacation’
time earned after successful completion of the second year of continuous service
shall be taken during the third year of service and so forth.

 

Employees may elect to use forty (40) vacation hours after six (6) months of
continuous full time employment with the Facility. If an employee elects to use
such advanced but as yet unearned vacation time during the employee’s first year
of employment with the Facility, the employee’s vacation time during the second
year of employment shall be reduced accordingly. Should the employee leave the
employ of the

 

8

--------------------------------------------------------------------------------


 

Facility with any previously advanced vacation yet to be earned/repaid as of the
date the employee leaves employment, the Facility may deduct such from the
employee’s final paycheck.

 

Section FS.16.6. Vacation Scheduling.

 

Requests for vacation time off must be scheduled and approved by the employee’s
supervisor no less than two (2) weeks in advance and must be taken in increments
of one week or more, except that one week of vacation per employee per year may
be taken in one (1) day increments. The Facility will respond to an employee’s
week(s) off vacation request within one (1) week of receiving the request. The
Facility must receive vacation requests at least fourteen (14) days in advance
of the requested day(s) off, except that requests for single vacation days off
must be received seventy-two (72) hours in advance of the requested day off.

 

Section FS.16.7. Holidays During Vacations.

 

Holidays observed during a vacation leave period will not be charged against
vacation leave. Employees will not be permitted the choice of working for extra
pay instead of taking their vacation.

 

Section FS.16.8. Carry Over of Vacation Time.

 

There will be no carry over of vacation time, and employees normally must take
all vacation days during the anniversary year. Vacation days not taken will be
forfeited to the extent permitted by law. Employees terminating employment with
the Facility will receive any vacation allowance resulting from continuous
employment during the prior twelve (12) months which has not yet been taken. An
employee who has not completed his or her vacation eligibility is not eligible
to receive a prorated vacation.

 

Section FS.16.9. Sick Leave Purpose.

 

Sick leave shall be used for the purpose of protecting a full- time employee
against the loss of pay due to the employee’s illness or the illness of a member
of the

 

9

--------------------------------------------------------------------------------


 

employee’s immediate family (as defined under Bereavement Leave in the Facility
specific Addendum) residing in the employee’s home. Employees may also use sick
leave for doctor’s appointments in full hour increments upon prior notification
to the Facility. The Facility will buy back accrued but unused sick leave at the
end of each calendar year. Sick leave not utilized or bought back shall annually
be forfeited.

 

Section FS.16.10. Sick Leave Earned.

 

Full-time post orientation employees who are working at least thirty-two (32)
hours per week will receive forty-eight (48) hours of paid sick time as of the
first pay date of each calendar year. Such employees who start working after the
first pay date of the calendar year will receive a prorated amount of sick time
(less than forty-eight (48) hours) in their account after they complete their
orientation period. This pro-rated portion will be calculated based on the
ninety-first (91st) day until the end of the first (1st) calendar year of
employment. This time will be reduced by sick time taken by such employee during
the same calendar year according to FLSA guidelines.

 

Employees may also use sick leave for doctor’s appointments in full one (1) hour
increments upon prior notification to the Facility. The Facility may require a
licensed physician’s verification prior to the payment of accrued sick leave. If
an employee is absent for three (3) consecutive days, a physician’s verification
may be required before the employee may return to work. Abuse of sick leave is a
serious offense which will result in discipline.

 

Section FS.16.11. Personal Leave.

 

A full-time employee who has accrued sick leave days may elect to treat
twenty-four (24) hours per year as personal days time to be used in increments
of at least four (4) hours. Requests to take off such personal days with pay
shall, absent emergency, be made in writing seventy-two (72) hours in advance of
the requested day off. Such request shall not unreasonably be denied by the
Facility unless operating or scheduling hardship or

 

10

--------------------------------------------------------------------------------


 

overtime payments will likely occur. An employee exercising the election to take
a personal day off shall have the employee’s accrued sick leave balance debited
by the personal day taken.

 

ARTICLE XVII - BEREAVEMENT

 

In the event of death in a full-time employee’s immediate family (defined as the
employee’s spouse, and the spouse’s parents and siblings, the employee’s
parents, grandparents, grandchildren, brothers, sisters or children), any
step-relationships that may exist in the immediate family definition, and, the
employee’s mother-in-law, father-in-law, sister-in-law and brother-in-law, shall
be granted up to three (3) consecutive work days off as funeral leave (a
part-time employee shall be granted one (1) unpaid work day off) if the employee
attends the funeral. Proof of the death and family relation may be required by
the Facility.

 

 

SEAFARERS ENTERTAINMENT AND ALLIED TRADES UNION:

 

CATFISH QUEEN PARTNERSHIP IN COMMENDUM d/b/a ARGOSY CASINO OF BATON ROUGE and
CENTROPLEX CONVENTION CENTRE HOTEL, L.L.C.

 

 

 

 

 

 

/s/ Thomas Orzechowski

 

/s/ Frank Quigley

8-8-5

Thomas Orzechowski Jr., Vice President

 

Frank Quigley, General Manager

 

 

 

 

 

 

/s/ Elizabeth Brown

 

/s/ Scott Morris

8-8-05

Elizabeth Brown, National Coordinator/Assistant Vice-President

 

Scott Morris, Director Human Resources

 

11

--------------------------------------------------------------------------------


 

APPENDIX - A

 

 

 

Effective 6/20/2005

 

Effective 6/19/2006

 

Effective 6/18/2007

 

Job Title

 

Orientation Rate

 

Interim
Rate

 

Post Orientation
Rate

 

Lead/Pay for
Skills (Above
Base Rate)

 

Orientation Rate

 

Interim
Rate

 

Post Orientation
Rate

 

Lead/Pay for
Skills (Above
Base Rate)

 

Orientation Rate

 

Interim Rate

 

Post Orientation
Rate

 

Lead/Pay for
Skills (Above
Base Rate)

 

Pit Clerk

 

$

8.00

 

$

8.39

 

$

8.64

 

 

 

$

8.00

 

$

8.39

 

$

8.89

 

 

 

$

8.00

 

$

8.39

 

$

9.15

 

 

 

SLOTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Casino Services Representative

 

$

9.42

 

$

9.83

 

$

10.12

 

 

 

$

9.42

 

$

9.83

 

$

10.42

 

 

 

$

9.42

 

$

9.83

 

$

10.71

 

 

 

Slot Technician I

 

$

11.27

 

$

11.58

 

$

11.93

 

 

 

$

11.27

 

$

11.58

 

$

12.27

 

 

 

$

11.27

 

$

11.58

 

$

12.62

 

 

 

Slot Technician II

 

 

 

 

 

 

 

$

1.70

 

 

 

 

 

 

 

$

1.70

 

 

 

 

 

 

 

$

1.70

 

Slot Technician III

 

 

 

 

 

 

 

$

2.70

 

 

 

 

 

 

 

$

2.70

 

 

 

 

 

 

 

$

2.70

 

Slot Board Technician

 

 

 

 

 

 

 

$

4.70

 

 

 

 

 

 

 

$

4.70

 

 

 

 

 

 

 

$

4.70

 

GUEST SERVICES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Guest Services Representative

 

$

8.82

 

$

9.09

 

$

9.36

 

 

 

$

8.82

 

$

9.09

 

$

9.64

 

 

 

$

8.82

 

$

9.09

 

$

9.91

 

 

 

Guest Services Representative - Floor

 

$

9.97

 

$

10.25

 

$

10.56

 

 

 

$

9.97

 

$

10.25

 

$

10.87

 

 

 

$

9.97

 

$

10.25

 

$

11.17

 

 

 

FOOD & BEVERAGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Beverage Server

 

$

2.74

 

$

2.98

 

$

3.07

 

 

 

$

2.74

 

$

2.98

 

$

3.16

 

 

 

$

2.74

 

$

2.98

 

$

3.25

 

 

 

Bartender

 

$

7.51

 

$

7.90

 

$

8.14

 

 

 

$

7.51

 

$

7.90

 

$

8.37

 

 

 

$

7.51

 

$

7.90

 

$

8.61

 

 

 

Barback/Busser

 

$

6.29

 

$

6.60

 

$

6.80

 

 

 

$

6.29

 

$

6.60

 

$

7.00

 

 

 

$

6.29

 

$

6.60

 

$

7.19

 

 

 

Food Preparation/Cook

 

$

7.65

 

$

7.92

 

$

8.16

 

 

 

$

7.65

 

$

7.92

 

$

8.40

 

 

 

$

7.65

 

$

7.92

 

$

8.63

 

 

 

Steward

 

$

7.21

 

$

7.47

 

$

7.69

 

 

 

$

7.21

 

$

7.47

 

$

7.92

 

 

 

$

7.21

 

$

7.47

 

$

8.14

 

 

 

Food Prep

 

$

7.26

 

$

7.63

 

$

7.86

 

 

 

$

7.26

 

$

7.63

 

$

8.09

 

 

 

$

7.26

 

$

7.63

 

$

8.32

 

 

 

Host/Hostess/Cashier - Land

 

$

6.86

 

$

7.24

 

$

7.46

 

 

 

$

6.86

 

$

7.24

 

$

7.67

 

 

 

$

6.86

 

$

7.24

 

$

7.89

 

 

 

Bartender - Land

 

$

7.51

 

$

7.90

 

$

8.14

 

 

 

$

7.51

 

$

7.90

 

$

8.37

 

 

 

$

7.51

 

$

7.90

 

$

8.61

 

 

 

Barback/Busser - Land

 

$

6.29

 

$

6.60

 

$

6.80

 

 

 

$

6.29

 

$

6.60

 

$

7.00

 

 

 

$

6.29

 

$

6.60

 

$

7.19

 

 

 

Server - Land

 

$

5.00

 

$

5.18

 

$

5.34

 

 

 

$

5.00

 

$

5.18

 

$

5.49

 

 

 

$

5.00

 

$

5.18

 

$

5.65

 

 

 

Food Preparation/Cook - Land

 

$

7.65

 

$

7.92

 

$

8.16

 

 

 

$

7.65

 

$

7.92

 

$

8.40

 

 

 

$

7.65

 

$

7.92

 

$

8.63

 

 

 

Steward - Land

 

$

7.21

 

$

7.47

 

$

7.69

 

 

 

$

7.21

 

$

7.47

 

$

7.92

 

 

 

$

7.21

 

$

7.47

 

$

8.14

 

 

 

Food Prep - Land

 

$

7.26

 

$

7.63

 

$

7.86

 

 

 

$

7.26

 

$

7.63

 

$

8.09

 

 

 

$

7.26

 

$

7.63

 

$

8.32

 

 

 

Receiving Clerk

 

$

7.20

 

$

7.57

 

$

7.80

 

 

 

$

7.20

 

$

7.57

 

$

8.02

 

 

 

$

7.20

 

$

7.57

 

$

8.25

 

 

 

 

A-1

--------------------------------------------------------------------------------


 

APPENDIX - A

 

 

 

Effective 6/20/2005

 

Effective 6/19/2006

 

Effective 6/18/2007

 

Job Title

 

Orientation Rate

 

Interim
Rate

 

Post Orientation
Rate

 

Lead/Pay for
Skills (Above
Base Rate)

 

Orientation Rate

 

Interim
Rate

 

Post Orientation
Rate

 

Lead/Pay for
Skills (Above
Base Rate)

 

Orientation Rate

 

Interim Rate

 

Post Orientation
Rate

 

Lead/Pay for
Skills (Above
Base Rate)

 

Cook III - Land

 

$

8.24

 

$

8.50

 

$

8.76

 

 

 

$

8.24

 

$

8.50

 

$

9.01

 

 

 

$

8.24

 

$

8.50

 

$

9.27

 

 

 

Cook II - Land

 

 

 

 

 

 

 

$

1.00

 

 

 

 

 

 

 

$

1.00

 

 

 

 

 

 

 

$

1.00

 

Cook I - Land

 

 

 

 

 

 

 

$

2.00

 

 

 

 

 

 

 

$

2.00

 

 

 

 

 

 

 

$

2.00

 

Lead Cook - Land

 

 

 

 

 

 

 

$

3.00

 

 

 

 

 

 

 

$

3.00

 

 

 

 

 

 

 

$

3.00

 

Outlet Steward

 

$

7.21

 

$

7.47

 

$

7.69

 

 

 

$

7.21

 

$

7.47

 

$

7.92

 

 

 

$

7.21

 

$

7.47

 

$

8.14

 

 

 

Outlet Steward Lead

 

 

 

 

 

 

 

$

1.00

 

 

 

 

 

 

 

$

1.00

 

 

 

 

 

 

 

$

1.00

 

Host/Hostess/Cashier

 

$

6.86

 

$

7.24

 

$

7.46

 

 

 

$

6.86

 

$

7.24

 

$

7.67

 

 

 

$

6.86

 

$

7.24

 

$

7.89

 

 

 

CCC Bartender

 

$

6.70

 

$

6.90

 

$

7.11

 

 

 

$

6.70

 

$

6.90

 

$

7.31

 

 

 

$

6.70

 

$

6.90

 

$

7.52

 

 

 

F&B Server

 

$

5.00

 

$

5.18

 

$

5.34

 

 

 

$

5.00

 

$

5.18

 

$

5.49

 

 

 

$

5.00

 

$

5.18

 

$

5.65

 

 

 

Room Service Server

 

$

5.00

 

$

5.18

 

$

5.34

 

 

 

$

5.00

 

$

5.18

 

$

5.49

 

 

 

$

5.00

 

$

5.18

 

$

5.65

 

 

 

Banquet Server

 

$

2.74

 

$

2.98

 

$

3.07

 

 

 

$

2.74

 

$

2.98

 

$

3.16

 

 

 

$

2.74

 

$

2.98

 

$

3.25

 

 

 

Banquet Captain

 

 

 

$

9.22

 

$

9.50

 

 

 

 

 

$

9.22

 

$

9.77

 

 

 

 

 

$

9.22

 

$

10.05

 

 

 

Banquet Set-Up

 

$

6.87

 

$

7.24

 

$

7.46

 

 

 

$

6.87

 

$

7.24

 

$

7.67

 

 

 

$

6.87

 

$

7.24

 

$

7.89

 

 

 

Lead Banquet Set-Up

 

 

 

 

 

 

 

$

2.00

 

 

 

 

 

 

 

$

2.00

 

 

 

 

 

 

 

$

2.00

 

Bansta

 

$

6.70

 

$

6.90

 

$

7.11

 

 

 

$

6.70

 

$

6.90

 

$

7.31

 

 

 

$

6.70

 

$

6.90

 

$

7.52

 

 

 

Cook III

 

$

8.24

 

$

8.50

 

$

8.76

 

 

 

$

8.24

 

$

8.50

 

$

9.01

 

 

 

$

8.24

 

$

8.50

 

$

9.27

 

 

 

Cook II

 

 

 

 

 

 

 

$

1.00

 

 

 

 

 

 

 

$

1.00

 

 

 

 

 

 

 

$

1.00

 

Cook I

 

 

 

 

 

 

 

$

2.00

 

 

 

 

 

 

 

$

2.00

 

 

 

 

 

 

 

$

2.00

 

Lead Cook

 

 

 

 

 

 

 

$

3.00

 

 

 

 

 

 

 

$

3.00

 

 

 

 

 

 

 

$

3.00

 

HOTEL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Concierge

 

 

 

$

9.27

 

$

9.55

 

 

 

 

 

$

9.27

 

$

9.83

 

 

 

 

 

$

9.27

 

$

10.10

 

 

 

Bell/Luggage Attendant

 

$

4.12

 

$

4.24

 

$

4.37

 

 

 

$

4.12

 

$

4.24

 

$

4.49

 

 

 

$

4.12

 

$

4.24

 

$

4.62

 

 

 

Bell Captain

 

 

 

$

9.27

 

$

9.55

 

 

 

 

 

$

9.27

 

$

9.83

 

 

 

 

 

$

9.27

 

$

10.10

 

 

 

Front Desk Agent

 

$

8.75

 

$

9.00

 

$

9.27

 

 

 

$

8.75

 

$

9.00

 

$

9.54

 

 

 

$

8.75

 

$

9.00

 

$

9.81

 

 

 

Lead Hotel Front Desk Agent

 

 

 

 

 

 

 

$

2.00

 

 

 

 

 

 

 

$

2.00

 

 

 

 

 

 

 

$

2.00

 

Call Center Agent

 

$

7.73

 

$

7.96

 

$

8.20

 

 

 

$

7.73

 

$

7.96

 

$

8.44

 

 

 

$

7.73

 

$

7.96

 

$

8.68

 

 

 

CCC Attendant

 

$

6.73

 

$

7.11

 

$

7.32

 

 

 

$

6.73

 

$

7.11

 

$

7.54

 

 

 

$

6.73

 

$

7.11

 

$

7.75

 

 

 

MARINE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deckhand

 

$

8.18

 

$

8.55

 

$

8.81

 

 

 

$

8.18

 

$

8.55

 

$

9.06

 

 

 

$

8.18

 

$

8.55

 

$

9.32

 

 

 

Wheelhouse Watchman

 

 

 

$

10.55

 

$

10.87

 

 

 

 

 

$

10.55

 

$

11.18

 

 

 

 

 

$

10.55

 

$

11.50

 

 

 

 

A-2

--------------------------------------------------------------------------------


 

APPENDIX - A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Effective 6/20/2005

 

Effective 6/19/2006

 

Effective 6/18/2007

 

Job Title

 

Orientation Rate

 

Interim
Rate

 

Post Orientation
Rate

 

Lead/Pay for
Skills (Above
Base Rate)

 

Orientation Rate

 

Interim
Rate

 

Post Orientation
Rate

 

Lead/Pay for
Skills (Above
Base Rate)

 

Orientation Rate

 

Interim Rate

 

Post Orientation
Rate

 

Lead/Pay for
Skills (Above
Base Rate)

 

Lead Deckhand

 

 

 

$

10.16

 

$

10.46

 

 

 

 

 

$

10.16

 

$

10.77

 

 

 

 

 

$

10.16

 

$

11.07

 

 

 

Oiler

 

$

11.33

 

$

11.77

 

$

12.12

 

 

 

$

11.33

 

$

11.77

 

$

12.48

 

 

 

$

11.33

 

$

11.77

 

$

12.83

 

 

 

Marine Attendant

 

$

6.73

 

$

7.11

 

$

7.32

 

 

 

$

6.73

 

$

7.11

 

$

7.54

 

 

 

$

6.73

 

$

7.11

 

$

7.75

 

 

 

Lead Marine Attendant

 

 

 

 

 

 

 

$

1.00

 

 

 

 

 

 

 

$

1.00

 

 

 

 

 

 

 

$

1.00

 

Marine Floor Technician

 

$

8.67

 

$

9.03

 

$

9.30

 

 

 

$

8.67

 

$

9.03

 

$

9.57

 

 

 

$

8.67

 

$

9.03

 

$

9.84

 

 

 

Marine Lead Floor Technician

 

 

 

 

 

 

 

$

1.00

 

 

 

 

 

 

 

$

1.00

 

 

 

 

 

 

 

$

1.00

 

MAINTENANCE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliverymen/Runner

 

$

6.26

 

$

6.59

 

$

6.79

 

 

 

$

6.26

 

$

6.59

 

$

6.99

 

 

 

$

6.26

 

$

6.59

 

$

7.18

 

 

 

Maintenance Receiving Clerk

 

$

8.83

 

$

9.22

 

$

9.50

 

 

 

$

8.83

 

$

9.22

 

$

9.77

 

 

 

$

8.83

 

$

9.22

 

$

10.05

 

 

 

Maintenance Repairman

 

$

8.83

 

$

9.22

 

$

9.50

 

 

 

$

8.83

 

$

9.22

 

$

9.77

 

 

 

$

8.83

 

$

9.22

 

$

10.05

 

 

 

Sr Repairman Maintenance

 

$

11.09

 

$

11.45

 

$

11.79

 

 

 

$

11.09

 

$

11.45

 

$

12.14

 

 

 

$

11.09

 

$

11.45

 

$

12.48

 

 

 

EVS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attendant

 

$

6.73

 

$

7.11

 

$

7.32

 

 

 

$

6.73

 

$

7.11

 

$

7.54

 

 

 

$

6.73

 

$

7.11

 

$

7.75

 

 

 

Lead Attendant

 

 

 

 

 

 

 

$

1.00

 

 

 

 

 

 

 

$

1.00

 

 

 

 

 

 

 

$

1.00

 

Floor Technician

 

$

8.67

 

$

9.03

 

$

9.30

 

 

 

$

8.67

 

$

9.03

 

$

9.57

 

 

 

$

8.67

 

$

9.03

 

$

9.84

 

 

 

Lead Floor Technician

 

 

 

 

 

 

 

$

1.00

 

 

 

 

 

 

 

$

1.00

 

 

 

 

 

 

 

$

1.00

 

Seamstress/Uniform Attendant

 

$

8.65

 

$

9.03

 

$

9.30

 

 

 

$

8.65

 

$

9.03

 

$

9.57

 

 

 

$

8.65

 

$

9.03

 

$

9.84

 

 

 

CAGE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cage Cashier

 

$

9.15

 

$

9.57

 

$

9.86

 

 

 

$

9.15

 

$

9.57

 

$

10.14

 

 

 

$

9.15

 

$

9.57

 

$

10.43

 

 

 

Main Bank Cashier

 

 

 

$

10.42

 

$

10.73

 

 

 

 

 

$

10.42

 

$

11.05

 

 

 

 

 

$

10.42

 

$

11.36

 

 

 

Soft Count Cashier

 

$

9.15

 

$

9.57

 

$

9.86

 

 

 

$

9.15

 

$

9.57

 

$

10.14

 

 

 

$

9.15

 

$

9.57

 

$

10.43

 

 

 

Hard Count Cashiers

 

$

9.15

 

$

9.57

 

$

9.86

 

 

 

$

9.15

 

$

9.57

 

$

10.14

 

 

 

$

9.15

 

$

9.57

 

$

10.43

 

 

 

Hard Count Lead

 

 

 

$

10.42

 

$

10.73

 

 

 

 

 

$

10.42

 

$

11.05

 

 

 

 

 

$

10.42

 

$

11.36

 

 

 

Soft Count Lead

 

 

 

$

10.42

 

$

10.73

 

 

 

 

 

$

10.42

 

$

11.05

 

 

 

 

 

$

10.42

 

$

11.36

 

 

 

 

A-3

--------------------------------------------------------------------------------


 

APPENDIX - A

 

 

 

Effective 6/20/2005

 

Effective 6/19/2006

 

Effective 6/18/2007

 

Job Title

 

Orientation Rate

 

Interim
Rate

 

Post Orientation
Rate

 

Lead/Pay for
Skills (Above
Base Rate)

 

Orientation Rate

 

Interim
Rate

 

Post Orientation
Rate

 

Lead/Pay for
Skills (Above
Base Rate)

 

Orientation Rate

 

Interim Rate

 

Post Orientation
Rate

 

Lead/Pay for
Skills (Above
Base Rate)

 

WAREHOUSE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Stockmen/Inventory

 

$

7.20

 

$

7.57

 

$

7.80

 

 

 

$

7.20

 

$

7.57

 

$

8.02

 

 

 

$

7.20

 

$

7.57

 

$

8.25

 

 

 

Receiving Clerk

 

$

7.20

 

$

7.57

 

$

7.80

 

 

 

$

7.20

 

$

7.57

 

$

8.02

 

 

 

$

7.20

 

$

7.57

 

$

8.25

 

 

 

 

Grave Shift Differential:

CCC Attendant

+$0.70 per hour

Attendant

+$0.70 per hour

Lead Attendant

+$0.25 per hour

Marine Attendant

+$0.70 per hour

 

 

Lead Marine Attendant

+$0.25 per hour

 

Designated Department Trainers will be paid an additional $.50 per hour for all
hours spent training.

 

Employees who transfer into a new classification will be paid an Interim Rate
for first 90 days in the new classification.

 

For any person working in a classificaton paid above the classification rate,
they shall receive the same per year dollar amount of increase as the applicable
to the classification rate as set forth above.

 

A-4

--------------------------------------------------------------------------------